        Case 3:17-cv-00522-JWD-RLB             Document 205        05/11/20 Page 1 of 63



                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

DAMIAN FRANCOIS                                       C.A. NO.: 3:17-CV-522-JWD-RLB

VERSUS

GENERAL HEATLH SYSTEM

             RULING ON OBJECTIONS TO MEDICAL RECORD EXHIBITS

        This matter comes before the Court on a portion of Plaintiff’s Consolidated Motion in

Limine (“Motion”) seeking to exclude the “Introduction of Medical Records from Other

Providers” brought by plaintiff Damian Francois (“Francois” or “Plaintiff”). (Doc. 128-1 at 1-6.)

The motion was opposed by defendant General Health System, d/b/a Baton Rouge General

Medical Center (“BRG” or “Defendant”). (Doc. 146.) Supplemental submissions were made by

the Defendant (Docs. 168 and 191) and Plaintiff (Doc. 184). The Court has carefully considered

the law, the facts in the record, and the arguments and submissions of the parties and is prepared

to rule. For the following reasons, the Motion is granted in part, denied in part and deferred in

part.

                               PROCEDURAL BACKGROUND

        In neither the Plaintiff’s motion nor Defendant’s original opposition did the parties

supply the actual documents at issue. In his motion, Plaintiff simply referred to the medical

records as they were listed by Defendant in the Pretrial Order. (Doc. 128-1 at 1-2.) In the Pretrial

Order, Defendant listed certified copies of the records of 10 health care providers or facilities.

(Doc. 123 at 23-25, Exhibits 24-34.) In his Motion, Plaintiff complained of the “thousands of

pages of medical records referenced” in those exhibits which included “dozens of medical

appointments, scores of medical professionals, and a wide array of facilities.” (Doc. 128 at 2.) In



                                                  1
        Case 3:17-cv-00522-JWD-RLB                    Document 205            05/11/20 Page 2 of 63



its opposition, Defendant represented that “Defendant intends to offer at trial the certified records

of the following health care providers for treatment of Plaintiff, Damian Francois”, thereafter

listing, without limitation or page numbers, the records of nine providers or facilities. (Doc. 146

at 1-2.) 1

         In a companion case, Ward v. Baton Rouge General Physicians, Inc., No. 18-451, Doc.

90, the Court ruled on an identical motion as follows:

         The Court finds that the records cannot come into evidence in total; and if there are
         specific parts of the records the Defendant would like to introduce, the Defendant
         shall submit a chart to the Court . . . which contains the following:
                  a. Specific entries sought to be introduced;
                  b. Where the entry can be found in the record;
                  c. The relevance of the entry;
                  d. Whether or not it is hearsay, and if not, why not, and if so, what
                     exception to the hearsay rule Defendant intends to apply;
                  e. Whether the introduction would be for impeachment;
                  f. If the entry is admissible, how does the entry qualify for admission
                     under Federal Rule of Evidence 701.
         The Court adopted the order in Ward and made it applicable in the present case. (Doc.

162.) In response to the Court’s order, Defendant filed a Memorandum in Support of

Defendant’s Medical Record Exhibits to be Offered at Trial (Doc. 168) which contains the

ordered chart. (Doc. 168 at 9-28.) The actual exhibits were filed under seal. (Doc. 167-1 at 1-60,

Docs. 199 and 199-1, and Docs. 201-2 and 201-3.) 2 Francois filed Plaintiff’s Response to




1
  In its memorandum, Defendant represents that “BRG’s proposed exhibits D24-34 are and always have been
excerpted medical records.” (Doc. 168 at 1, n.1, emphasis in original.) This statement is belied by BRG’s listing of
these exhibits in the Pretrial Order. (Doc. 123.) Two exhibits (26 and 28) have well over 1000 pages each. Five
exhibits have no page numbers listed, merely stating that “Defense counsel determining specific range of
documents,” (25, 27, 30 and 34) and for two exhibits, the records had not yet been received by defense counsel
when the Pretrial Order was submitted (32 and 33). (Doc. 123 at 23-25.) In its opposition, Defendant stated
“Defendant intends to offer at trial the certified records of the following providers…” (Doc. 146 at 1.) The current
excerpted medical records which are the subject of the present controversy total 64 pages. (Doc. 167-1 at 1-60;
Docs. 199 and 199-1 and Docs 201-2 and 201-3.)
2
  During its review of the records, the Court found that certain pages listed in the chart were not in the record. The
Court requested that Defendant supplement the record with these pages and Defendant complied. (Docs. 199, 199-1,
201-2 and 201-3.)

                                                          2
        Case 3:17-cv-00522-JWD-RLB                     Document 205           05/11/20 Page 3 of 63



Defendant’s Memorandum Regarding Medical Records Exhibits (Doc. 184) which attaches a

copy of Defendant’s chart but adds a column where Plaintiff’s responses to each exhibit are

summarized. (Doc. 184-1 at 1-37.) Defendant filed a Memorandum in Reply to Plaintiff’s

Arguments in Opposition to Defendant (sic) Medical Record Exhibits (Doc. 191).

         As narrowed, there are approximately 64 pages of medical records at issue, grouped in 58

blocks on Defendant’s chart. (Doc. 168 at 9-28). 3 Each block summarizes the excerpt which

Defendant wants to introduce, (by Defendant’s exhibit number and Bates page number), along

with Defendant’s contention as to its relevance, and its rationale for how it survives Plaintiff’s

motion. (Id.) Of the 58 excerpts, Plaintiff fully waived his objection to 12 of those (numbers 1, 2,

6, 12, 17, 19, 21, 34, 36, 39, 40 and 55), leaving 46 at issue.

         The Court has carefully considered the proposed exhibits, the arguments of the parties

and the applicable law and, for the reasons which follow, sustains in part, overrules in part and

defers in part Plaintiff’s Motion. The Court provides a chart at the end of this decision stating its

ruling as to each of the objections. The Court has numbered each excerpt block (1-58) and, for

sake of simplicity, will refer in its discussion and rulings to these record excerpts by the excerpt

numbers given in the Court’s chart.

                                        FACTUAL BACKGROUND

         Plaintiff alleges that he is a “profoundly deaf, illiterate, and language-deprived

individual” (Doc. 77 at 1) who suffered a gunshot wound in April 2017 which rendered him a

paraplegic. (Doc. 48-1 at 5.) He thereafter sought and “received extensive medical care at the




3
  Three pages (Docs. 167-1 at 58-60; Bates Numbers 8217, 8218 and 8228) are attached to Defendant’s submission
but are not on its chart. Because these documents are not on the Defendant’s chart with an explanation of their
relevance and why they are admissible in the face of Plaintiff’s challenge, they will not be considered by the Court.
There were certain documents listed on the chart which were not originally submitted but were submitted in
supplemental filings (Docs. 199 and 199-1 and Docs. 201-2 and 201-3). These are considered.

                                                          3
       Case 3:17-cv-00522-JWD-RLB              Document 205        05/11/20 Page 4 of 63



Baton Rouge General wound care clinic” (“BRGWC”) from June 14, 2017 until September 8,

2017. (Doc 77 at 1.)

       According to Plaintiff, he “communicates primarily in American Sign Language (‘ASL’)

and has a very limited understanding of English.” (Id.) Plaintiff sues Defendant as the owner and

operator of the BRGWC (Doc. 21 at 2-3) charging that “Defendant failed to provide him with

adequate auxiliary communication aids and services he needs to communicate effectively in a

medical setting” (id. at 2) in violation of Title III of the Americans with Disabilities Act, 42

U.S.C § 12181 (“ADA”); Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794

(“RA”); and Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116.

(Id. at 2-3.) Plaintiff asks for injunctive relief and damages.

                       SUMMARY OF ARGUMENTS OF THE PARTIES

       In his original motion (Doc. 128-1 at 1-6), Plaintiff argued that his medical records from

facilities other than Defendant’s are irrelevant in that they contain complaints, examinations,

diagnostic workups and treatments for complaints, injuries and illnesses which are not at issue

here. The issue, insists Plaintiff, is what happened (or didn’t happen) at Defendant’s facility. He

reiterates the relevance argument in his response. (Doc. 184 at 8.) Plaintiff also argues that

certain entries in the records are independently irrelevant to any conceivable issue in the case.

(Doc 184 at 1, referring to the entry regarding Plaintiff being hit in the nose by his uncle and a

GoFundMe campaign started on Plaintiff’s behalf).

       Second, Plaintiff maintains that, even if relevant, the documents contain hearsay, and in

some instances, multiple levels of hearsay, and none of the exceptions to the hearsay rule posited

by Defendant (namely, Rules 803(4) and 803(6)) apply. (Id. at 4-6.) Third, in the alternative,

even if minimally relevant and either not hearsay or subject to an exception to the hearsay rule,



                                                   4
       Case 3:17-cv-00522-JWD-RLB                Document 205        05/11/20 Page 5 of 63



the probative value of the evidence is far outweighed by the prejudicial potential for confusing

and misleading the jury. In addition, considering this evidence will cause an undue delay in the

trial by having to try multiple mini-trials on side issues raised by the records. (Id. at 8-9; 184-1 at

1- 37.) The excerpts dealing with Plaintiff’s ability to communicate without an interpreter are

untrustworthy and misleading in the absence of a live witness who can be challenged on cross

examination. (Doc. 184-1 at 1-37.)

        Fourth, Plaintiff argues that, in some instances, the entries constitute opinion testimony

and are inadmissible since no Fed. R. Civ. Pro. 26 report was produced by Defendant, and any

lay opinions given in these excerpts would be inadmissible since a live witness is not going to

testify at trial as to these opinions and be able to provide the foundational testimony required

under Fed. R. Evid. 701. (Id.) Further, argues Plaintiff, he will be severely prejudiced by not

being able to cross examine those who authored the excerpts.

        In compliance with the Court’s order, Defendant provided a chart specifying by exhibit

and page number the proposed excerpt, its relevance, and the basis for its admission in the face

of Plaintiff’s hearsay and other objections. (Doc. 168 at 9-28.) Defendant responds generally to

Plaintiff’s relevance challenge by arguing that the records are highly relevant to rebut the main

contentions of Plaintiff’s case, namely, that “(1) Mr. Francois’s ‘preferred’ mode of

communication at medical appointments is via an in-person interpreter; (2) Mr. Francois is

essentially illiterate or has very little literacy as it pertains to written English; [and] (3) Mr.

Francois suffered worsening pressure wounds as a result of ineffective communication

provided to him (using VRI instead of in person interpreters) during admissions to BRG

and BRG Wound Care.” (Doc. 168 at 6, emphasis in original.) In addition, these entries rebut

and impeach the contention of Plaintiff’s expert “Dr. Judy Shepherd-Kegl, that in-person



                                                    5
       Case 3:17-cv-00522-JWD-RLB               Document 205        05/11/20 Page 6 of 63



interpreters are the only effective communication (sic) for him in a medical setting.” (Id., italics

in original; see also pages 6-9.)

        Furthermore, argues Defendant, Plaintiff contends his pressure sores and decubitus ulcers

were made worse as a result of Defendant’s failure to provide a sign language interpreter which

prevented him from getting “information as to how to prevent the bedsores from growing or how

to avoid contracting new bedsores.” (Id. at 8, quoting from ¶ 33 of Plaintiff’s Complaint.) Some

of the records belie this contention in various ways, e.g., by showing that he was properly

instructed on wound care with an interpreter present and was nonetheless non-compliant in

following instructions on how to care for his wounds and that he simply disliked the debridement

therapy. (Id. at 8-9; see also reply brief, Doc. 191 at 4-5.)

        As to the alleged hearsay objection raised by Plaintiff, Defendant responds first, because

the medical records are certified in compliance with La. R.S. 13:3714(A), they are admissible

without regard to whether they contain hearsay. (Doc. 168 at 2-4.) In addition, argues Defendant,

the records are either not hearsay as set out in Fed. R. Evid. 801(d)(2) (id. at 5-6) and/or fit into

the exceptions set out Fed. R. Evid. 803(4) and/or 803(6) (Id. at 4, 9-28). In its reply and in its

chart, Defendant also argues that the records are not offered for the truth of the statements

contained therein but rather are for the purpose of showing that “Plaintiff had NOTICE of

information bearing on chronic prevention, notice provided via in-person interpreter…”

(Doc. 191 at 2., emphasis in original), and to show not the truth of the history taken, but that a

history could be taken from Plaintiff in the absence of an in-person interpreter (id. at 3-4).

        In response to Plaintiff’s objection regarding expert or lay opinion testimony, Defendant

suggests that a limiting instruction should suffice to allay any prejudice to Plaintiff. (Id. at 6.)

Finally, in argument made in its chart, Defendant maintains that much of the objected to material



                                                   6
        Case 3:17-cv-00522-JWD-RLB               Document 205        05/11/20 Page 7 of 63



should be allowed to impeach anticipated testimony of Plaintiff’s lay and expert witnesses such

as, for example, that Plaintiff preferred to have an in-person interpreter during in-patient

hospitalizations. (Doc. 168 at 9, et seq.)

                                                STANDARD

        As this Court has previously explained:
        Generally, motions in limine are disfavored. See, e.g., United States v. Dish
        Network, L.L.C., No. 09-3073, 2015 U.S. Dist. LEXIS 17055, at *5 (C.D. Ill. Nov.
        30, 2015); United States v. Amor, No. 14-20750-CR-LENARD/GOODMAN, 2015
        U.S. Dist. LEXIS 144291, at *3, 2015 WL 6438479, at *1 (S.D. Fla. Oct. 23, 2015);
        Mahmoud v. Rambosk, No. 2:13-cv-63-FtM-38DNF, 2014 U.S. Dist. LEXIS
        98700, at *3, 2014 WL 3593763, at *1 (M.D. Fla. July 21, 2014); Mi-Jack Prods.
        v. Intl. Union of Operating Engrs., Loc. 150, No. 94 C 6676, 1995 U.S. Dist. LEXIS
        16930, 1995 WL 680214 at *1 (N.D. Ill. Nov. 14, 1995). Instead, “[b]y deferring
        evidentiary rulings until trial, courts can properly resolve questions of foundation,
        relevancy, and prejudice.” Telewizja Polska USA, Inc. v. Echostar Satellite Corp.,
        No. 02 C 3293, 2005 U.S. Dist. LEXIS 4502, at *3, 2005 WL 289967, at *1 (N. D.
        Ill. 2005). Such a result aligns with the Rules' broad tenor: “In fairness to the parties
        and their ability to put on their case, a court should exclude evidence in limine only
        when it is clearly inadmissible on all potential ground.” United States v. Gonzalez,
        718 F. Supp. 2d 1341, 1345 (S.D. Fla. 2010) (emphasis added); cf. Luce v. United
        States, 469 U.S. 38, 41, 105 S. Ct. 460, 463, 83 L.Ed. 2d 443 (1984) (emphasizing
        how a “court must know the precise nature of ... testimony” in performing the
        balancing required under Rule 609(a)(1)).
Tucker Mgmt., LLC v. United Nat'l Ins. Co., No. 13-CV-626-JWD-RLB, 2016 WL 8261722, at
*2 (M.D. La. July 8, 2016)
        Nonetheless, the parties have asked the Court to rule in advance of trial on Plaintiff’s

objections to certain parts of his medical records which Defendant intends to introduce. To the

extent the Court is able to do so, it will rule on those objections. Where it is impossible to do so,

it will defer the ruling until time of trial.




                                                   7
         Case 3:17-cv-00522-JWD-RLB                    Document 205            05/11/20 Page 8 of 63



                                                    ANALYSIS

         Defendant has broken the contested exhibits into 58 blocks on its chart. 4 As mentioned

above, Plaintiff has withdrawn his objection to 12 of these (1, 2, 6, 12, 17, 19, 21, 34, 36, 39, 40

and 55), leaving 46 contested excerpts. The Court provides a ruling herein in chart form on each

of the 46 contested excerpts at issue. However, for context and in support and explanation of the

Court’s rulings, the Court makes these general observations.

         a. Relevance

         Plaintiff spends very little of his argument on the issue of relevance, concentrating on his

other arguments. (Doc. 184 at 8.)

         “Evidence is relevant if (a) it has any tendency to make a fact more or less probable
         than it would be without the evidence; and (b) the fact is of consequence in
         determining the action.” Fed. R. Evid. 401. “Relevant evidence is admissible unless
         any of the following provide otherwise: the United States Constitution; a federal
         statute; [the Federal Rules of Evidence]; or other rules prescribed by the Supreme
         Court.” Fed. R. Evid. 402. “Irrelevant evidence is not admissible.” Id.
Tingle v. Hebert, No. CV 15-626-JWD-EWD, 2018 WL 2287028, at *5 (M.D. La. Apr. 23,

2018).

         In determining relevance, the Court should view the issue of relevance broadly.

         Evidence need not be conclusive of a material issue in order to be admitted. Fed.
         R. Evid. 401 defines relevant evidence as any evidence “having any tendency to
         make the existence of any fact that is of consequence to the determination of the
         action more probable or less probable than it would be without the evidence.” See,
         e. g., United States v. Ashley, 555 F.2d 462 (5th Cir. 1977); United States v. Carter,
         173 U.S.App.D.C. 54, 522 F.2d 666 (1975). Generally, all relevant evidence is
         admissible, under Fed. R. Evid. 402, unless “ its probative value is substantially
         outweighed by the danger of unfair prejudice, confusion of the issues, or misleading
         the jury, or by considerations of undue delay, waste of time, or needless
         presentations of cumulative evidence.” Fed. R. Evid. 403. Under the Federal Rules
         of Evidence, the trial judge has broad discretion to admit evidence, and the exercise

4
 The excerpts being offered by Defendant are set out, pursuant to the Court’s order, in Defendant’s chart. The
Defendant also provided the documents from which the excerpts were drawn. (Docs. 167-1, 199, 199-1 and 201-2
and 201-3.) As to each excerpt where the Court denies Plaintiff’s motion, it is only the excerpts, and not the entire
document, which will be allowed into evidence.

                                                           8
       Case 3:17-cv-00522-JWD-RLB              Document 205         05/11/20 Page 9 of 63



        of that discretion will not be reversed unless a clear abuse of discretion is shown.
        See, e. g., United States v. Grimm, 568 F.2d 1136 (5th Cir. 1978); United States v.
        Bibbs, 564 F.2d 1165 (5th Cir. 1977).

United States v. Madera, 574 F.2d 1320, 1322 (5th Cir. 1978)
        To the extent that Defendant’s proposed excerpts inform the issues outlined by Defendant

as summarized above and briefed at Doc. 168 at 6-9, the Court finds that they are, for the most

part, relevant. At the heart of Plaintiff’s case on liability is the effectiveness of communication

between Plaintiff and Defendant’s employees. A second issue is whether or not the technique(s)

used by Defendant to communicate with Francois played a role in the aggravation of his wounds

and pressure sores. The medical record entries submitted by Defendant go, for the most part, in

one way or the other, to these two issues.

        As to the first issue, Defendant insists that many of these entries are “not offered to prove

effectiveness or quality of communication with Plaintiff” (Doc. 168 at 10). Rather, they are

offered for other purposes, such as to show that Plaintiff was using a dry-erase board rather than

an in-person interpreter while an in-patient in the hospital (id. at 9); that he used written

questions to communicate (id. at 10); and to impeach his testimony that he “prefers” in-person

interpreters.

        As to the second issue, these excerpts address the cause of Plaintiff’s damages by

showing, inter alia, the status of his wounds at various points in time, instructions given to him

and family members regarding proper home care for his wounds, and the lack of patient

compliance with those instructions. (Id. at 11-29.) These entries address the issue of causation,

i.e. whether the aggravation of Plaintiff’s wound were caused by Defendant’s failure to

adequately communicate with Plaintiff or, on the other hand, by Plaintiff’s failure to follow

wound care instructions given to him by the providers, which instructions are referenced in the

records. While there may be other reasons to exclude some of these entries from evidence, there

                                                   9
          Case 3:17-cv-00522-JWD-RLB                   Document 205           05/11/20 Page 10 of 63



is no doubt that the excerpts addressing these general issues are relevant. Unless ruled irrelevant

in its Chart ruling, the Court finds that the excerpts are relevant.

           b. Hearsay or not – Rule 801(d)(2) and 801(c)(2)

           Defendant argues that many of the excerpts (items 3, 4, 7, 8, 10, 11, 13, 14, 15, 18, 22,

24, 25, 27, 28, 29, 30, 33, 44, 47, 50, 54, and 58) 5 are not hearsay at all under Rule 801(d)(2)

because the statements in question are “offered against an opposing party and (A) [were] made

by the party in an individual or representative capacity” or “(C) [were] made by a person

authorized to make a statement on the subject” or (D) [were] made by a party’s agent . . . on a

matter within the scope of that relationship and while it existed.” (Doc. 168 at 9-28.) While not

noted in its chart, Defendant also argues in its reply that some of these entries are not being

offered for the truth of the statements contained in them but for another purpose (e.g., to give

“notice”) and hence do not meet the definition of hearsay under Rule 801(c)(2). (Doc. 191 at 1-

4.)

           With respect to 801(d)(2), Defendant ignores altogether that the statement made by the

party (i.e. Plaintiff or his alleged representative) is itself recounted by another out of court

declarant (the record maker) and is hearsay. Before the Court can even reach the statement

allegedly made by the party, Defendant must show that the record entry itself is not hearsay or is

subject to an exception. In many instances, Defendant has failed to do so. Secondly, in some

instances, the statement attributed to Plaintiff was either not made by Plaintiff (as where, for

instance, in excerpt 18, Bates 7989, the statement is made by Plaintiff’s grandmother), or it is

entirely unclear who made the specific statements Defendant seeks to introduce (as where, for

example, in excerpt 7, Bates 7969, the patient, the patient’s mother and the patient’s grandmother



5
    The Court does not include the items where Plaintiff waived his hearsay objection.

                                                           10
      Case 3:17-cv-00522-JWD-RLB              Document 205       05/11/20 Page 11 of 63



are all listed as the “source of patient information”. See also, excerpt 5, Bates 7957: “Source of

history: the patient, grandmother and chart review”). In addition, while Defendant argues that the

statements of Plaintiff’s grandmother, mother and Paula Rodriguez can be treated as Plaintiff’s

statements for purposes of this Rule, Defendant has failed to make a sufficient showing that they

were Plaintiff’s agent, employee or authorized representative under Rule 801(d)(2).

       Defendant argues for some entries, that they are being introduced not for the truth of the

statement but to show notice “on information bearing on chronic wound prevention.” (Doc. 191

at 2.) An example pointed to by Defendant is entry 22, Bates 8006 which states: “OT educated

pt. on the importance of trying to stay out of bed and upright in chair or recliner as much as

possible outside of therapy hours. He verbalized understanding and was agreeable to staying up

in chair after OT session this PM until after dinner.”

       It is axiomatic that “an out-of-court statement only constitutes hearsay if its relevance

depends on the truth of the matter asserted by the out-of-court declarant.” 30B Jeffrey Bellin,

Federal Practice & Procedure § 6718 (2020 ed.). Despite Defendant’s protests to the contrary,

these statements are being offered for the truth of the statements since they are only relevant if

they are true, e.g. that Plaintiff was told about steps that could be taken to improve his wound

condition and that he verbalized an understanding of those instructions. This is fundamentally

different from the documents Defendant compares this to, i.e. ones where, whether true or not,

Defendant was made aware of complaints that would arguably trigger a duty to respond. Thus,

this proffered exhibit and similar excerpts are hearsay.

       c. Hearsay – Applicability vel non of La. R.S. 13:3714(A)

       In support of its argument that certified copies of medical records are admissible in this

case, Defendant cites La. R.S. 13:3714(A) and this Court’s decisions in Ariza v. Loomis



                                                 11
      Case 3:17-cv-00522-JWD-RLB              Document 205        05/11/20 Page 12 of 63



Armored, U.S., LLC, No. 13- 419, 2016 WL 297702, at n.6 (M.D. La. January 22, 2016) and

Williams v. Sanders, No. 13-97, 2016 WL 81272 * 1 (M.D. La. January 7, 2016). La. R.S. (Doc.

168 at 2-4.) This same argument was made by Defendant in this case (Doc. 125) in connection

with another motion by Plaintiff (Doc. 124) and rejected by the Court. (Doc. 185; Francois v.

General Health System, No. 3:17-CV-533, -- F. Supp. 3d ---, 2020 WL 1065721, at **3-4 (M.D.

La. March 3, 2020)).

       La. R.S. 13:3714(A) states:

       A. Whenever a certified copy of the chart or record of any hospital, signed by the
       administrator or the medical records librarian of the hospital in question, or a copy
       of a bill for services rendered, medical narrative, chart, or record of any other state
       health care provider, as defined by R.S. 40:1299.39(A)(1) and any other health care
       provider as defined in R.S. 40:1299.41(A), certified or attested to by the state health
       care provider or the private health care provider, is offered in evidence in any court
       of competent jurisdiction, it shall be received in evidence by such court as prima
       facie proof of its contents, provided that the party against whom the bills, medical
       narrative, chart, or record is sought to be used may summon and examine those
       making the original of the bills, medical narrative, chart, or record as witnesses
       under cross-examination.

       Defendant misreads Ariza and Williams. Neither case holds that this Louisiana statute can

somehow avoid or overcome conflicting Federal Rules of Evidence. In Ariza, a case based on

both Louisiana as well as federal substantive law, (Docket No. 13-419, Doc. 1 at 1), the Court

granted the motion in limine to exclude the medical records at issue based on the Federal Rules

of Evidence hearsay rules and found that the records did not fall into the business records

exception to that rule. Ariza, 2016 WL 297702 at *4-5 (“Notes scratched on a pad by a doctor or

an email written at a patient’s request are not the kind of official records to which Rule 803(6)

applies, for they are too informal and too unique to the individual to be classified as records of a

regular business activity. However, according to Plaintiff, a foundation may still be laid as to

Exhibits 6 and 8, as the doctors who drafted those notes are scheduled to testify.”) In that


                                                 12
       Case 3:17-cv-00522-JWD-RLB              Document 205        05/11/20 Page 13 of 63



connection, the Court noted that La. R.S. 13:2714(A) might possibly be used to assist in laying

that foundation at trial. (Id. at n. 6.)

        Similarly, in Williams, there was no hearsay issue. There, the issue was the relevance of

the pro se plaintiff’s medical records. The Court held that its finding that plaintiff’s medical

records were relevant in showing injuries that demonstrated excessive force was “buttressed” and

“strengthened” by the full control over those records exercised by the defendant’s employer and

the employer’s certification of those records under 13:3714(A). Williams, 2016 WL 81272 at *1.

The Court went on to hold that, to be admissible, however, the plaintiff would need to lay a

proper foundation for the introduction of the records at trial. Id. at *2.

        “It is well-settled that federal law governs the admissibility or other use of evidence in a

federal proceeding, even if the evidence was obtained in violation of state law.” United States v.

Edwards, 79 F. Supp. 2d 645, 648 (M.D. La. 1999) (citations omitted). “The principle that

governs today is stated easily. . . . [I]f a[] [Federal Rule of] Evidence [] covers a disputed point

of evidence, the Rule is to be followed, even in diversity cases, and state law is pertinent only if

and to the extent the applicable Rule makes it so or it provides the federal court with guidance in

the construction and application of the Evidence Rules.” Offered for the “Truth of the Matter

Asserted”, 19 Charles A. Wright and Arthur R. Miller, Federal Practice & Procedure § 4512 (3d

ed. 2020); See also, Jacked Up, LLC v. Sara Lee Corp., 291 F. Supp. 3d 795, 800 (N.D. Tex.

2018), aff'd, No. 11-3296-L, 2018 WL 2064126 (N.D. Tex. May 2, 2018) (stating that, even “[i]n

a diversity case, the admissibility of evidence is a procedural issue governed by federal law.”

(citing Reed v. Gen. Motors Corp., 773 F.2d 660, 663 (5th Cir. 1985)); Dawsey v. Olin Corp.,

782 F.2d 1254, 1262 (5th Cir. 1986) (“[W]e need not concern ourselves with the Louisiana

statute because the statute does not apply in federal court; questions concerning the admissibility



                                                  13
      Case 3:17-cv-00522-JWD-RLB             Document 205        05/11/20 Page 14 of 63



of evidence in federal court are governed by the Federal Rules of Evidence.”) (citing Fed. R.

Evid. 1101; Pollard v. Metropolitan Life Insurance Co., 598 F.2d 1284, 1286 (3d Cir. 1979)).

Thus, in determining whether the statements made in the medical records are admissible, the

Court turns to the Federal Rules of Evidence.

       d. Statement Made for Medical Diagnosis or Treatment - Rule 803(4)

       As to many of the excerpts, Defendant contends that Rule 803(4) applies as an exception

to the hearsay rule, arguing that the statement “is made for – and is reasonably pertinent to –

[Plaintiff’s] medical diagnosis and treatment and describes medical history; past or present,

symptoms or sensations; their inception; or their general cause.” With respect to any statement

found in the medical records made by someone other than the patient, this exception does not

apply. This Court has previously stated: “The exception contained in Federal Rule of Evidence

803(4), which permits the admission of statements made for the purposes of medical diagnoses

or treatment, is limited to statements made by the person seeking medical treatment or care.”

Gray v. Energy XXI GOM LLC, No. CIV.A. 12-165-JJB, 2013 WL 4011990, at *6 (M.D. La.

Aug. 5, 2013) (citing Field v. Trigg County Hosp., Inc., 386 F.3d 729, 735–36 (6th Cir. 2004);

Bombard v. Fort Wayne Newspapers, Inc., 92 F.3d 560, 564 (7th Cir. 1996); Stull v. Fuqua

Industries, Inc., 906 F.2d 1271, 1273 (8th Cir. 1990); Bulthuis v. Rexall Corp., 789 F.2d 1315,

1316 (9th Cir. 1985).) See also, Tucker v. Nelson, 390F. Supp. 3d 858, 862 (N.D. Ohio 2019)

(holding exception only applies to statements made by the one actually seeking or receiving

medical treatment); Truschke v. Phyllis Chaney, LPN, No. 5:17-cv-93, 2019 WL 1960344. at *5

(S.D. Ga. May 2, 2019) (statements made by doctors to plaintiff are not admissible pursuant to

the Fed. R. Evid. 803(4)).




                                                14
        Case 3:17-cv-00522-JWD-RLB                    Document 205            05/11/20 Page 15 of 63



         An example of such a proffered excerpt where Defendant claims 803(4) applicability

(Doc. 184-1 at 5) but does not qualify is excerpt 8, Bates 7970: “Discussed with patient if

medication non-compliance continues, we will be unable to continue to provide medical care for

the patient.” Because this and similar statements proffered by Defendant are not made by the

person seeking medical treatment, Plaintiff, 803(4) does not apply.

         With respect to statements made by the patient, “. . . Rule 803(4) does not require that

each statement be ‘necessary’ for medical treatment; it requires only that statements be

“reasonably pertinent to diagnosis or treatment.’” United States v. Santos, 589 F.3d 759, 763 (5th

Cir. 2009). See also Reasonably Pertinent to Treatment or Diagnosis, 30B Jeffrey Bellin, Federal

Practice & Procedure § 6845 (2020 ed.) (“The text of Federal Rule of Evidence 803(4)(A)

requires an objective inquiry into whether the proffered statements were ‘reasonably pertinent’ to

the medical provider's diagnosis and treatment tasks. Importantly, the proffered statement does

not need to be necessary to treatment, only reasonably related to that purpose.”).

         e. Records of a Regularly Conducted Activity – Rule 803(6)

         Defendant claims that certain excerpts fall within the 803(6) exception: “records of a

regularly conducted activity.” As a general rule, “[m]edical records are routinely admitted as

evidence under the business records exception to the hearsay rule. Therefore, the medical records

are admissible if it was kept in the course of regularly conducted business activity.” Logan v.

Westfield Ins. Co., No. 17-29, 2020 WL 406785, at *3 (W.D. La. Jan. 24, 2020). See also Wilson

v. Zapata Off-Shore Co., 939 F.2d 260, 271 (5th Cir. 1991) (“Rule 803(6) provides a hearsay

exception for records kept in the course of any regularly conducted business activity, which

would include hospitals.” (emphasis in original, citations omitted)). 6


6
 However, as discussed elsewhere in this ruling, medical records qualifying under this exception may nonetheless
be excluded for lack of trustworthiness or for their potential to mislead or confuse the jury or create undue prejudice.

                                                          15
       Case 3:17-cv-00522-JWD-RLB             Document 205        05/11/20 Page 16 of 63



        Defendant contends that essentially every entry it has submitted is subject to the 803(6)

exception by the mere fact that the records are certified by the records custodian. (Doc. 168 at 2,

9-28.) Defendant argues that “the Eastern District Court has further specifically ruled that the

statement of the custodian affirming that the certification is made in the custodian’s ordinary

course of business qualifies the medical record as an exception to the hearsay rule under Federal

Rule 803(6).” (Id., citing Rodgers v. Hopkins Enters. of Miss., LLC, No. 17-6305, 2018 WL

6335778 (E.D. La. Dec. 5, 2018) and Wright v. National Interstate Ins. Co., No. 16-16214, 2017

WL 3686562 (E.D. La. Aug. 25, 2017).) Neither case stands for the broad and immutable

proposition for which Defendant cites them. For instance, with respect to any statements made in

the medical records ascribed to Plaintiff or any other “outsider”, this exception does not apply.

As stated by this Court in connection with another ruling in this case,

         “An important distinction arises when a business record contains a hearsay
        statement of an ‘outsider’ to the business. If the source of the statement is an
        outsider, Rule 803(6) “does not, by itself, permit the admission of the business
        record.” Wilson v. Zapata Off-Shore Co., 939 F.2d 260, 271 (5th Cir. 1991). “To
        be admissible, the outsider statement must itself qualify for admission over a
        hearsay objection, for example by satisfying a separate hearsay exception.” 30B
        Charles A. Wright and Jeffrey Bellin, Federal Practice & Procedure § 6866 (2018).
        See also, Bradley v. Sugarbaker, 891 F.3d 29, 35 (1st Cir 2018) (refusing to apply
        Rule 803(6) exception to patient’s statement in hospital record).

Francois, -- F. Supp. ---, 2020 WL 1065721, at *5. See also Bellin, supra, § 6866 (“As a

prototypical example of the outsider principle, a patient's description of his medical history could

not be admitted under Rule 803(6) even though the description appeared in the business records

of a hospital.”).

        This principle applies not only to the statements of Plaintiff in the records but also to

other “outsiders” such as Plaintiff’s mother, grandmother and Paula Rodriguez. See, e.g. entry

27, Bates 8026: “grandmother states she has two options…”



                                                 16
      Case 3:17-cv-00522-JWD-RLB                 Document 205        05/11/20 Page 17 of 63



          f. Expert and lay opinion testimony

          At the heart of the present case is the question of Plaintiff’s ability to adequately

communicate with the health care providers employed by Defendant. Each side has an expert

addressing this question. Each party filed a Daubert motion to exclude the others’ expert. (Docs.

46 and 48.) For oral reasons given (Doc. 127), the Court granted in part and denied in part both

motions. (Doc. 121.) In addition, it is anticipated that both sides will have lay witnesses who will

testify as to their perceptions of Plaintiff’s ability or inability to effectively communicate with

Defendant’s employees in different scenarios.

          Plaintiff complains that Defendant is attempting through these medical records to

improperly insert expert and lay opinion evidence. (Doc. 184 at 3, 6-8 and Doc. 184-1 at 1-37.)

No expert reports have been provided as to any of these individuals whose views are captured in

the proffered records and, argues Plaintiff, their opinions should therefore not be allowed. To the

extent that these constitute lay opinions, it will be impossible for Defendant to show that the

opinions are “rationally based on the witness’s perception,” as required by Fed. R. Evid. 701(a)

since no witnesses will testify at trial in connection with the records. Therefore, these opinions

should not be allowed. (Doc. 184 at 7, citing United States v. Garcia, 291 F.3d 127, 140 (2d Cir.

2002).)

          Defendant denies such phrases as “poor historian” are expert opinions (Doc. 191 at 6) but

maintains that, to the extent that they are, any prejudice to Plaintiff can be cured with a limiting

instruction. (Doc. 191 at 6.) Defendant fails to address Plaintiff’s argument regarding lay opinion

evidence.

          To the extent that any of the statements call for expert testimony, the Court rules that they

are excluded since none of the record keepers involved in the proffered exhibits have been listed



                                                    17
       Case 3:17-cv-00522-JWD-RLB            Document 205        05/11/20 Page 18 of 63



as experts, nor has Defendant provided Rule 26 expert reports. But even if their statements

constitute merely lay opinion, Rule 701(a) requires that the opinion be one “rationally based on

the witness’s perception.” Before the witness is allowed to give lay opinion testimony, a

foundation must be laid which demonstrates that the factual basis upon which the opinion is

given is rationally based on the witness’s perception and absent that foundation, the opinion is

inadmissible. Baxter v. Anderson, No. 3:16-CV-142, 2018 WL 1959596, at *3 (M.D. La. Jan. 25,

2018) (“[I]t is impossible without context and foundation to rule on the admissibility of such

[Rule 701] opinion testimony in the abstract.”). See also United States v. Garcia, 291 F.3d 127,

140 (2d Cir. 2003) (“[A] witness offering a lay opinion must base his opinion on his own

personal knowledge, which must be established to the court and jury. ‘When a witness has not

identified the objective bases for his opinion, the proffered opinion obviously fails completely to

meet the requirements of Rule 701… because there is no way for the court to assess whether it is

rationally based on the witness’s perception.” (quoting United States v. Rea, 958 F.2d 1206,

1212 (2d Cir. 1992)); “Rationally Based on the Witness's Perception”, 29 Victor J. Gold, Federal

Practice & Procedure § 6254 (2020 ed.) (“While Rule 701 requires that lay opinion must be

rationally based on perception, the provision is silent as to whether the proponent of the opinion

must elicit the details concerning the witness' perceptions before the opinion is given. However,

the courts have held that such a foundation must be established before the opinion is admissible.

The foundation must refer to the specific matters perceived; vague, general statements about the

basis for lay opinion are insufficient.”).

        Furthermore,

        Even if a witness has perceived a matter with his senses, the second component of
        personal knowledge requires that the witness has the experience necessary to
        comprehend those perceptions. In many cases, comprehension requires no more
        experience than that presumably universal to the human condition. However, where

                                                18
      Case 3:17-cv-00522-JWD-RLB              Document 205        05/11/20 Page 19 of 63



       the lay witness observes matters that can be comprehended only with specialized
       experience, it may be necessary to demonstrate that the witness has such
       experience.

Gold, supra, § 6254.

       Here, because of Plaintiff’s alleged deafness and intellectual limitations, whether or not

Plaintiff understood what was being said and, if so, the extent of that understanding is, as

mentioned above, the main issue in the case and the subject of expert testimony on both sides.

So, when a nurse writes “Patient deaf but can communicate via writing back and forth…” (Doc.

167-1 at 17, excerpt 17, Bates 7989), this is an opinion. What training or experience does the

writer have in communicating with a deaf person? What factors led the nurse to reach this

conclusion? What was the level of communication? What difficulties were encountered in the

communication? If there was an interpreter present, what were that person’s qualifications?

These questions and many others are unanswered and unanswerable since no live witness will be

presented. They are questions central to the case.

       Similarly, when an entry reads, “Patient in bed communicating with dry erase board and

sign language through family member at bedside” (Doc. 167-1 at 3, excerpt 3, Bates 7965), this

is expressing an opinion. What was being communicated on the dry erase board and what was

being communicated by sign language to relatives? How effective was the communication? Etc.

Because Defendant is not calling the writer to testify, there is no way for Defendant to make the

requisite factual showing regarding what he or she perceived and whether the writer has

sufficient experience or expertise to give this opinion rationally based on the witness’s

perception. Further, were the Court to allow this into evidence, there would be no way for

Plaintiff to cross-examine the writer and test the level of that experience or the details of what

he/she saw to challenge whether Plaintiff was truly “communicating.” The limitations of this



                                                 19
      Case 3:17-cv-00522-JWD-RLB               Document 205        05/11/20 Page 20 of 63



exhibit are demonstrated by the exhibit itself, which goes on to say, “History limited by

communication,” (itself, an opinion). (Id.) In what way was it limited? Why? The records

provide no answers.

       Examples of similar excerpts are 3, 4, 5, 10, 11, 13, 14, 15, 16, 18, 22, 24, 25, 38, 44, 46,

and 47. Thus, to the extent that these entries are not hearsay or are subject to an exception to the

hearsay rule, they are excluded because of an insufficient foundation laid to admit Rule 701 lay

opinion testimony. In addition, those entries that deal indirectly with Plaintiff’s ability to

understand, e.g. those entries that purport to show that Plaintiff was instructed regarding wound

care and/or acknowledged understanding those instructions and/or disregarded them, the Court’s

ruling is the same since they implicitly convey the opinion that the communication was effective.

These include excerpts 7, 8, 9, 20, 22, 23, 24, 25, 26, 29, 32, 33, 28, 45, 46, 48, 49, 50, 53 and

54.

       There are also excerpts that describe the state of healing of Plaintiff’s wound. An

example is excerpt 52 (D31, Bates 8214, Doc. 167-1 at 53). That proposed entry reads:

“…Patient is also showing steady improvement of his [left] ischium area wound. His wound

surface is healing on the wound bed and around the edges.” This entry is relevant to the damages

and causation issues and is a valid 803(6) exception to the hearsay rule. While it does express an

opinion, it does not involve any express or implied opinion regarding Plaintiff’s ability to

communicate, and therefore is more in the nature of an observation than a matter of

interpretation or speculation. Thus, the Court exercises its discretion and denies Plaintiff’s

motion as to this and similar excerpts. (See, e.g. excerpts 41, 42, part of 43 and 52.)

       In closing, the Court must limit its holding. The Court is not finding that, in all cases,

medical records are inadmissible or that, in every situation, such documents cannot sufficiently



                                                  20
       Case 3:17-cv-00522-JWD-RLB              Document 205         05/11/20 Page 21 of 63



convey that a deaf patient understood instructions that were given to him. Rather, the Court is

merely holding that, under the unique facts of this case—for example, where no corroborating

witness subject to cross examination has been or will be called, where the level of understanding

is the subject of contradictory expert opinions, where there are a considerably large number of

documents at issue that would subject the jury to numerous mini-trials, and where the records are

almost completely devoid of any foundation establishing the basis upon which the provider

concluded the deaf patient did in fact understand—the records at issue are inadmissible.

        g. Rule 403 Balancing

        Plaintiff argues that, even if the proposed exhibits are not hearsay, or are subject to a

hearsay exception, or are otherwise admissible, they should be excluded Fed. R. Evid. 403.

        Entirely discretionary, Federal Rule of Evidence 403 allows a court to “exclude
        relevant evidence if its probative value is substantially outweighed by a danger of
        one or more of the following: unfair prejudice, confusing the issues, misleading the
        jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”
        Fed. R. Evid. 403. According to the relevant advisory committee, “ ‘[u]nfair
        prejudice’ within its context means an undue tendency to suggest decision on an
        improper basis, commonly, though not necessarily, an emotional one.” Fed. R.
        Evid. 403 advisory committee note. As case law further explains, “evidence is
        prejudicial [for purposes of Rule 403] only when it tends to have some adverse
        effect upon accused beyond proof of fact or issue that justified its admission into
        evidence, by proving some adverse fact not in issue or exciting emotions against
        accused.” United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980).

Tucker Mgnt., 2016 WL 8261722, at *1.

        Plaintiff argues that, because these 58 medical record excerpts cover multiple different

health care providers at different facilities, no one of whom is being called to testify at trial, it

will require Plaintiff to litigate multiple “cases within a case” (Doc. 184 at 3), “without the

benefit of cross examining the medical professional[s] who wrote down the out of court

statement[s].” (Doc. 184-1 at 3.) To the extent any of these documents are relevant, their

“relevance is outweighed by the danger of unfair prejudice due to the lack of cross examination.”

                                                   21
       Case 3:17-cv-00522-JWD-RLB               Document 205         05/11/20 Page 22 of 63



(Id. at 4.) Because the witnesses are not being called live, it allows Defendant to “utilize ‘back

door’ expert testimony without the benefit of challenging those opinions on cross examination.”

(Id. at 5-6; see also id. at 7, 8, 12, 14, 15, 22, 25, 28, 30, and 35.)

        Defendant does little to address Plaintiff’s arguments, responding only that there are no

expert opinions in the proffered entries and that any prejudice can be remedied with a limiting

instruction. (Doc. 191 at 6.) Defendant fails to address at all Plaintiff’s argument regarding lay

opinion testimony and the practical effect of requiring Plaintiff to try multiple cases within a case

without the benefit of cross examination.

        As discussed previously, a central issue in this case is how well Plaintiff gave, received

and understood information to and from healthcare providers by way of a variety of

communication techniques utilized at different times, including using a live interpreter, video

remote interpreting, family members and writing. The issue is a complex one and the position of

Plaintiff and Defendant on this issue is starkly different, as is the evidence that will be presented

on this point through both lay and expert witnesses. While the medical records from Defendant’s

facilities will be introduced and used by both sides, these records are fundamentally different

from those being considered here in that, as to the former, there will be lay witnesses who will

testify in connection with the records and events described therein. Plaintiff will therefore have

the right to examine or cross examine those witnesses on points such as the details of the

interactions and the witness’s level of training with deaf or impaired patients. And while both

sides have experts who will provide their view of what those records mean on the ultimate

question, the experts will have the benefit of the testimony of those who were actually involved

in the interactions.




                                                   22
       Case 3:17-cv-00522-JWD-RLB              Document 205         05/11/20 Page 23 of 63



        Here, Defendant seeks to introduce the medical records at issue in this motion without

any accompanying testimony. As Plaintiff correctly argues, if the records at issue here are

admitted, there will be no such ability to cross examine the record makers. Many of these records

either directly or implicitly express an opinion on the critical issue of Plaintiff’s ability to

communicate under various scenarios. While Defendant posits that it is not offering the evidence

for that purpose, it is clear that the jury will almost certainly use it as such. While certain of these

records may fall into the 803(6) exception to the hearsay rule, the Court must still consider the

implications of these rules under Rule 403. In doing so, the Court finds that the potential for the

jury being confused or, worse, misled, as well as the unfair prejudice to Plaintiff in being unable

to cross examine the record makers is such that those records touching on Plaintiff’s

communication with providers must be excluded.

        [A]dmissibility of all such entries [under Rule 803(6)] is not assured. First, where
        indications of lack of trustworthiness are shown, which may result from a lack of
        expert qualifications or from a lack of factual support, exclusion is warranted.
        Moreover, inclusion of opinions or diagnoses within the rule only removes the bar
        of hearsay. In the absence of the availability of the expert for explanation and cross-
        examination, the court may conclude that the probative value of this evidence is
        outweighed by the danger that the jury will be misled or confused. This is of
        particular concern if the opinion involves difficult matters of interpretation and a
        central dispute in the case, such as causation. Under these circumstances, a court
        operating under the Federal Rules, like earlier courts, is likely to be reluctant to
        permit a decision to be made upon the basis of an un-cross-examined opinion and
        may require that the witness be produced.

Sims v. State Farm Mutual Automobile Insurance Company, No. 4:13CV00371, 2016 WL

3511712, at *3 (W.D. Ark. Jan 13, 2016) (quoting McCormick On Evidence § 293 (John W.

Strong, Ed., 4th ed. 1992) (citing Raycraft v. Duluth, Missabe, and Iron Range Ry. Co., 472 F.2d

27 (8th Cir. 1973)); see also Nagle v. Gusman, No. CV 12-1910, 2016 WL 560688, at *5 (E.D.

La. Feb. 12, 2016) (“The average juror does not have the specialized knowledge or experience

necessary to understand or interpret a patient’s medical records.” (citing Greeno v. Daily, 414

                                                   23
       Case 3:17-cv-00522-JWD-RLB                Document 205       05/11/20 Page 24 of 63



F.3d 645, 658 (7th Cir. 2005) (noting that understanding medical records and patient treatment

likely requires expert testimony); Fowler v. Carrollton Pub. Library, 799 F.2d 976, 982 (5th Cir.

1986) (holding that a district court erred in admitting medical records “with no accompanying

expert explanation of their significance”)); Sims, supra, quoting Christopher B. Mueller & Laird

C. Kirkpatrick, Modern Evidence, § 8.45 (1995) (“Where the physician who made the diagnosis

testifies, or where another with firsthand knowledge testifies, admitting reports reflecting

difficult, elaborate, or unusual diagnoses seems easier to justify. Without such testimony, risks of

confusing the issue or misleading the jury are likely to justify exclusion under FRE 403.”).

           Included in these records are a number of excerpts where the recorder indicates that that

the patient and/or the patient’s relative was instructed on some aspect of wound care. This kind

of entry is relevant to damages and causation. Plaintiff argues that this kind of entry is intended

to prove Plaintiff’s comparative fault which is not a defense in this kind of case. (Doc. 184-1 at

8-9.) Defendant responds that it is not offering this evidence to establish comparative fault but

rather on the issue of causation and to counter Plaintiff’s argument that he was unable to learn

about proper wound care. (Doc. 191 at 4-5.) As stated above, the entries are relevant to the issue

causation. But this does not answer the question of whether they suffer from the potential for

confusing or misleading the jury as previously discussed in connection with other kinds of

entries.

           An example of this kind of record is excerpt 24 (D28, Bates 8011) which reads, in

pertinent part:

           Patient nodded head that he understood importance of following a bowel program,
           as well as risks of developing pressures (sic) sores with poor positioning in bed and
           lack of movement. Encouraged patient to have more awareness of his bodies (sic)
           needs with skin checks, proper diet and movement.




                                                    24
      Case 3:17-cv-00522-JWD-RLB              Document 205         05/11/20 Page 25 of 63



       Patient and patient’s grandmother nodded head in understanding of self-care needs upon

discharge.” Part of the reason Defendant seeks to introduce this entry is to impeach the testimony

of Plaintiff, Plaintiff’s lay witnesses and Plaintiff’s expert that Plaintiff was compliant with his

wound care instructions. (Doc. 184-1 at 16.) The first and third entries raise the 701 and 403

concerns already discussed above and are excluded. The second sentence is more problematic in

that it only concerns what the recorder told Plaintiff and his grandmother. However, even if

isolated, it suggests, without the ability of Plaintiff to challenge this assumption on cross

examination, that Plaintiff received and understood the instruction. Thus, because of the potential

for misleading and confusing the jury, the second sentence is excluded as well. Thus as to the

entries which purport to show that Plaintiff (or Plaintiff and someone else) was/were instructed

on wound care, the Court finds that the probative value of these is outweighed by the prejudicial

effect, which, as the Court previously mentioned, is compounded by the inability of Plaintiff to

cross examine the recorders.

       There is a separate reason that some of the proffered exhibits may confuse or mislead the

jury: in a number of the entries, the information charted is coming from multiple sources (e.g.

Plaintiff, grandmother, mother, Paula Rodriguez), and it is impossible to determine how much of

the information charted came from Plaintiff. See Petrocelli v. Gallison, 679 F.2d 286, 289–91

(1st Cir. 1982) (finding that two entries in hospital record stating that the nerve was previously

severed, the most critical issue in case, were properly excluded; it was impossible to determine

whether patient or physician was source of information, and plaintiff made no attempt to depose

or otherwise seek clarification from physicians).

       Defendant suggests that these issues can be resolved with a limiting instruction and likens

the case to the Court’s ruling in allowing emails from Ms. Rodriguez into evidence, with a



                                                  25
        Case 3:17-cv-00522-JWD-RLB                       Document 205            05/11/20 Page 26 of 63



limiting instruction, to show notice. (Doc. 191 at 6, citing Doc. 166.) The Court disagrees that

these are comparable. In the case of the Rodriguez emails, Ms. Rodriguez will testify at trial and

can be cross examined while here, cross examination of those who created the records is not

possible. Here, the Court finds that a limiting instruction would not sufficiently cure the concerns

generated by the admission of these exhibits.

         Finally, because there are 58 separate excerpts by multiple providers at multiple facilities,

the Court also agrees with Plaintiff that allowing many of these into evidence would potentially

require numerous mini-trials within the main trial. The Court finds that, under these unique facts,

this would, to use the words of Rule 403, waste time and cause undue delay. The Court’s rulings

on each entry is set out in the Chart at the conclusion of this decision.

         h. Impeachment

         Defendant maintains that the vast majority of the proposed entries 7 can properly be used

for impeachment. (Doc. 168 at 6-7.) For instance, Defendant intends to use the statements of

Plaintiff, Leona Deemer and Paula Rodriguez reflected in the medical records to impeach their

anticipated in court testimony. (Id. at 6.) In addition, Defendant contends the in-court expert

testimony of Plaintiff’s expert, Judy Shepherd-Kegl “that in-person interpreters are the only

effective communication for [Plaintiff] in a medical setting” can be impeached by some of the

proposed records. (Id., at 6-7, emphasis in original.) While Plaintiff seems not to take issue with

the proposition that extrinsic evidence can be used to impeach a witness’s in court testimony, 8 he




7
  Excerpts 3, 4, 5, 7, 8, 9, 11, 13, 14, 15, 16, 18, 20, 21, 22, 23, 24, 25, 26, 28, 33, 35, 38, 42, 43, 44, 45, 46, 47, 48,
49, 59, 51, 53, 56 and 58. In some of these excerpts, Defendant did not argue directly for impeachment but this was
plain from Defendant’s comments. (Excerpts 3, 4, 21, 28, and 58.)
8
  Indeed, in one instance, Plaintiff states that “[a]s to purported party admissions by Ms. Deemer and Mr. Francois,
Plaintiff concedes that these statement (sic) is sufficient (sic) specific that Defendant should be permitted to use the
page to impeach Ms. Deemer and Mr. Francois, if appropriate and somehow relevant.” Entry 20, Doc. 184-1 at 20;
see also entry 13.)

                                                             26
       Case 3:17-cv-00522-JWD-RLB                    Document 205           05/11/20 Page 27 of 63



argues that either the extrinsic evidence is excludable on other grounds (like hearsay or on 403

grounds) or that the proffered exhibit doesn’t actually contradict the anticipated testimony.

         Ultimately, whether a document can be used for impeachment must wait for trial where

the Court can hear the foundational question, the answer, determine whether the proper steps for

impeachment follow, and whether the document may properly be used for impeachment.

However, the Court provides the following for guidance to the parties.

         With respect to statements made by anticipated witnesses that are found in the records

(e.g., Ms. Deemer, Ms. Rodriguez and Mr. Francois), the statements themselves are not hearsay

and may be used to impeach. See Fed. R. Evid. 607, Advisory Note. (“If the impeachment is by a

prior statement, it is free from hearsay dangers and is excluded from the category of hearsay

under Rule 801(d)(1).”) But the statements of these witnesses are embedded in a record created

by another out of court declarant, which is itself hearsay. Therefore, in order for the statements to

be used for impeachment, there must be an exception to the hearsay statement of the recorder.

         With respect to other entries (e.g. descriptions of Plaintiff using the dry erase board to

communicate to impeach Shepherd-Kegl’s testimony that an in-person interpreter is the only

effective way for Plaintiff to communicate in a medical setting), these statements could be used

for “impeachment by contradiction” 9 if they were given in court by the eyewitness. But here,

Defendant offers that extrinsic evidence by way of records not supported by eyewitness

testimony. In such a circumstance, the extrinsic evidence is collateral and cannot be used for




9
  “Impeachment by contradiction occurs when a party offers evidence to prove that a fact to which a witness testified
is not true. While the Evidence Rules do not explicitly recognize contradiction as a basis for attacking credibility,
the admissibility of contradiction evidence can be inferred from the relevance rules and Rule 607.”
Bases For Attacking Credibility—Contradiction, 27 Victor J. Gold, Federal Practice & Procedure § 6096 (2d ed.
2020).

                                                         27
                 Case 3:17-cv-00522-JWD-RLB                  Document 205          05/11/20 Page 28 of 63



       impeachment if it is inadmissible as hearsay or on other grounds. As one noted commentator

       stated:

                 [I]t is important to emphasize that contradiction evidence is non-collateral only if
                 it is admissible, not just probative, of a substantive issue in the case. This means
                 that the evidence is collateral if some exclusionary rule renders the evidence
                 inadmissible to prove the substantive fact in question. So in the murder prosecution
                 mentioned in the preceding paragraph, even though extrinsic evidence of the
                 victim's death goes to a key substantive fact, that evidence is collateral if it is
                 inadmissible hearsay. Once more, Rule 403 should produce the same result. Under
                 Rule 403, the probative value of the evidence to prove the substantive fact would
                 be disregarded if it is inadmissible for that purpose while the danger of unfair
                 prejudice would be enhanced by the risk that the jury might misuse the evidence
                 for this inadmissible substantive purpose.

       27 Victor J. Gold, Federal Practice & Procedure § 6096 (2d ed. 2020).

                 Therefore, the motion is granted as to Defendant’s use for impeachment by contradiction

       any excerpt the Court has ruled otherwise inadmissible. As to any other excerpt, the motion is

       deferred until trial.

                 i. Ruling

                            Table of Medical Records Exhibits to be Offered with Specific
                                        Positions as to Each’s Admissibility

   Exhibit       Page No.    Hearsay Exceptions      Relevance               Plaintiff’s Response     RULING
1. D24 -         7963        803(6)(certification    Certification by        Plaintiff waives         P does not object. Court will
   Bone &                    page).                  Medical Records         objections.              admit if there are any other Bone
   Joint                                             Custodian, certified                             and Joint records admitted. If not,
   Clinic                                            copies in course of                              document is not relevant.
   Records                                           ordinary business.
2. D24           7964        803(6) (see             Relevant to             Plaintiff waives         P does not object. Will be
                             certification Page)     Plaintiff’s claims of   objections.              admitted.
                             (“discharged from       worsening/chronic
                             OLOL Rehab on           pressure ulcers as
                             5/17, being cared for   being caused by care
                             by cousin, grandma,     of BRG; evidence of
                             no home health, no      care of Plaintiff, a
                             wound care...).         paraplegic, at home
                                                     during time
                                                     immediately prior to
                                                     admission to BRG.
3.   D24         7965        801(d)(2)(Party         Relevant to             Objection. (1) Fails     Motion granted. Foundation
                             Admission); 803(4)      Plaintiff’s claim       as Business Record.      required for 701 lay opinion. Also
                             (“Feels nauseous this   regarding preferred     First, trustworthiness   excluded on Rule 403 grounds.
                                                     mode of                 is at issue. There is

                                                                28
Case 3:17-cv-00522-JWD-RLB             Document 205           05/11/20 Page 29 of 63



       morning with same       communication. Not       no evidence that an
       back pain…”);           offered to prove         interpreter was
                               effectiveness or         present. Second, no
       803(6)(see              quality of               evidence that dealing
       certification           communication with       with Deaf individuals
       cage)(“Patient in bed   dry erase board.         is a regular part of the
       communication with      Rather, relevant         Bone and Joint
       dry erase board” is     that patient is using    Clinic’s business or
       non-hearsay.            dry erase board as       occupation and that
                               opposed to in-           they had the policies,
                               person interpreter       procedures, and
                               during an inpatient      practices in place to
                               hospitalization. See     accurately
                               Complaint, Expert        communicate with
                               Report and               Mr. Francois using
                               Deposition of Dr.        the communication
                               Judy Shepherd-Kegl,      modality purportedly
                               Plaintiff alleges that   employed (in this
                               preferred mode of        case a “dry erase
                               communication is in-     board”).
                               person interpreter.           Further,
                                                        801(d)(2) and 803(4)
                                                        are not applicable
                                                        because this is a
                                                        narrative note by a
                                                        nurse as to what
                                                        purportedly occurred
                                                        (e.g. the nurse used a
                                                        “dry erase board”),
                                                        not a specific
                                                        statement by Mr.
                                                        Francois.

                                                        (2) There is no expert
                                                        opinion issue.

                                                        (3) Irrelevant and
                                                        unduly prejudicial.
                                                        Defendant seeks to
                                                        argue that its use of a
                                                        white board is
                                                        acceptable because
                                                        another provider “did
                                                        it too,” but this theory
                                                        is not supported by
                                                        any case law or
                                                        regulatory authority
                                                        under Title III of the
                                                        ADA, the
                                                        Rehabilitation Act, or
                                                        Section 1557 of the
                                                        ACA. Permitting the
                                                        admission of this
                                                        “evidence” would
                                                        create a “case within
                                                        a case” where Mr.

                                          29
           Case 3:17-cv-00522-JWD-RLB            Document 205          05/11/20 Page 30 of 63



                                                                 Francois is obligated
                                                                 to rebut what did/did
                                                                 not happen on
                                                                 4/14/2017 at the
                                                                 Bone and Joint
                                                                 Clinic, whether use
                                                                 of a “dry erase
                                                                 board” was
                                                                 appropriate at said
                                                                 appointment, and
                                                                 whether the Bone and
                                                                 Joint Clinic evaluated
                                                                 his communication
                                                                 needs and
                                                                 preferences.
                                                                    Additionally,
                                                                 Defendant is not
                                                                 calling the author of
                                                                 this out-of-court
                                                                 statement, further
                                                                 undermining its
                                                                 relevance. The Jury
                                                                 will not hear what—
                                                                 if any—training the
                                                                 Bone and Joint Clinic
                                                                 staff have on using a
                                                                 “dry erase board” to
                                                                 communicate with
                                                                 Deaf individuals.
                                                                 Instead, the Jury will
                                                                 be left to speculate
                                                                 about this
                                                                 “evidence.” Thus,
                                                                 this record is unduly
                                                                 prejudicial and
                                                                 should be excluded.
4.   D24   7966   801(d)(2) (Party        Relevant to            Same basis as D24, p.     Motion granted. Headache is
                  Admissions);            Plaintiff’s claim      7965. Again, this is      irrelevant; Foundation by
                  803(4) (“he states he   regarding preferred    offered for the truth     testimony is required for 701 lay
                  has a headache…”);      mode of                of the matter             opinion. Also Rule 403.
                  803(6) (see             communication. Not     asserted, specifically,
                  certification page);    offered to prove       that communication
                  “All information        effectiveness or       effectively occurred
                  obtain through          quality of             through a written
                  written board to        communication with     board.
                  patient” is non-        dry erase board,
                  hearsay.                rather relevant that   Plaintiff notes that
                                          patient is using dry   what communication
                                          erase board as         modalities that
                                          opposed to in-         another provider
                                          person interpreter     used—without
                                          during an inpatient    consulting Mr.
                                          stay with a            Francois—does not
                                          healthcare provider.   mean that said
                                          See Complaint,         modalities are in any
                                          Expert Report and      way indicative or

                                                    30
            Case 3:17-cv-00522-JWD-RLB             Document 205             05/11/20 Page 31 of 63



                                           Deposition of Dr.          relevant to Mr.
                                           Judy Shepherd-Kegl,        Francois’
                                           Plaintiff alleges that     “preference.”
                                           preferred mode of          Admission of this
                                           communication is in-       record will create a
                                           person interpreter.        case-within-a-case
                                                                      where Mr. Francois is
                                                                      obligated to litigate
                                                                      what happened on
                                                                      4/11/2017 and
                                                                      whether said
                                                                      accommodation was
                                                                      his preference under
                                                                      the circumstances, all
                                                                      without the benefit of
                                                                      cross examining the
                                                                      medical professional
                                                                      who wrote down the
                                                                      out of court statement
                                                                      that information was
                                                                      obtained from Mr.
                                                                      Francois through
                                                                      “written board to
                                                                      patient.”
5.   D24    7967   803(6)(see              Relevant to                Objection. Same          Motion granted. Foundation
                   certification);         Plaintiff’s claim that     objections as D24, p.    lacking for 701 lay opinion. Also
                   (“History was           in-person interpreter      7965 and 7966.           Rule 403.
                   obtained by writing     is preferred mode of
                   questions and           communication;
                   interviewing            Relevant to
                   grandmother.”)          Plaintiff’s claim that
                                           he is illiterate.
                                           Evidence of
                                           communication with
                                           Plaintiff through
                                           written questions.
                                           Not offered to prove
                                           effectiveness or
                                           quality of
                                           communication with
                                           Plaintiff. Rather,
                                           relevant that
                                           Plaintiff noted to
                                           use written
                                           questions. Relevant
                                           to impeachment of
                                           testimony by
                                           Plaintiff, Leona
                                           Deemer, Paula
                                           Rodriguez, Dr. Judy
                                           Shepherd Kegl that
                                           Plaintiff is illiterate.
6.   D-25   7968   803(6) (certification   Certification by           No objection.            No objection. Will be allowed if
                   page).                  Medical Records                                     other parts of chart are admitted.
                                           Custodian, certified                                Otherwise irrelevant.


                                                       31
           Case 3:17-cv-00522-JWD-RLB              Document 205           05/11/20 Page 32 of 63



                                           copies in course of
                                           ordinary business.
7.   D25   7969   801(d)(2)(Party          Relevant to              (1) Plaintiff does not     Motion granted. To the extent that
                  Admission); 803(4)       Plaintiff’s claims of    dispute the                the statements are attributed to
                  (“Patient going to       worsening/chronic        trustworthiness of         Plaintiff (as opposed to mother or
                  wound care 3 times a     pressure wounds as       this specific record.      grandmother – not clear),
                  week and was started     caused by                                           foundation lacking for 701
                  on Augmentin but         care/communication       (2) There is no            opinion. Also Rule 403.
                  reports he is not        at BRG; discusses        expert opinion issue.
                  taking them because      status of patient’s
                  pills are large and he   wounds 11/22/2017        (3) This out-of-
                  has 3 bottles…”);        (approximately 2         context medical
                  803(6) (see              months following         record is not relevant
                  certification).          discharge from BRG       and, to the extent it is
                                           Wound Care) as well      relevant its relevance
                                           as patient               is outweighed by the
                                           compliance; relevant     danger of unfair
                                           to impeach any           prejudice due to the
                                           testimony by Plaintiff   lack of cross
                                           or Plaintiff witnesses   examination. The
                                           that Plaintiff is        record states that Mr.
                                           compliant with all       Francois was not
                                           patient instructions.    taking pills. Dr.
                                                                    Garner is not being
                                                                    called by Defendant
                                                                    to explain the nature
                                                                    or purpose of these
                                                                    pills. With no
                                                                    explanation from a
                                                                    witness, the Jury will
                                                                    be left to speculate.
                                                                    Out of context, this
                                                                    record is unfairly
                                                                    prejudicial.
8.   D25   7970   801(d)(2) (Party and     Relevant to claims of    (1) Plaintiff does not     Motion granted. Foundation
                  Relational               worsening/chronic        dispute the                lacking for lay opinion testimony.
                  admissions); 803(4)      pressure wounds as       trustworthiness of         Also Rule 403.
                  (“Patient here with      being caused by          this specific record.
                  interpreter and          care/communication
                  mother and case          at BRG; evidence of      (2) Impermissible
                  worker, patient and      status of patient’s      Expert Testimony.
                  mother are poor          wounds 10/18/2017        The statement that
                  historians and did not   (approximately one       Mr. Francois is a
                  bring meds with them     month following          “poor historian” is a
                  today. Patient reports   discharge from BRG       complex, nuanced
                  mood has improved        Wound Care) as well      issue that is well
                  and he is now going      as patient               beyond the normal,
                  to wound care, but       compliance; relevant     everyday opinion
                  does show up             to Plaintiff’s claims    testimony that a lay
                  late…Discussed with      that only effective      witness is permitted
                  patient if medication    communication at         to offer in Court.
                  noncompliance            health care provider     Given that “Gregory
                  continues, we will be    appointment is           Gardner, MD” was
                  unable to continue to    through in-person        not listed as a
                  provide medical care     interpreter. In-person   witness—and will not
                  for the patient.”);      interpreter used for     be testifying in

                                                       32
           Case 3:17-cv-00522-JWD-RLB               Document 205           05/11/20 Page 33 of 63



                  803(6) (see               this visit and patient   person—Defendant
                  certification).           reported as a poor       should not be
                                            historian. Relevant to   permitted to utilize
                                            impeachment of           “back door” expert
                                            testimony by             testimony about Mr.
                                            Plaintiff, Paula         Francois being a poor
                                            Rodriguez, Dr. Judy      historian. Nor will
                                            Shepherd Kegl and/or     the Jury be told what
                                            Leona Deemer that        a “good historian”
                                            Plaintiff
                                            communicates             (3) Irrelevant and
                                            effectively only         unduly prejudicial.
                                            through in-person        Defendant seeks to
                                            interpreter at medical   offer as evidence a
                                            appointments.            statement by a third-
                                                                     party medical
                                                                     provider who opined
                                                                     that Mr. Francois is a
                                                                     poor historian and
                                                                     somehow use this to
                                                                     establish whether Mr.
                                                                     Francois needed
                                                                     adequate
                                                                     accommodations or
                                                                     suffered damages
                                                                     from the lack of
                                                                     adequate
                                                                     accommodation.
                                                                     Given that Defendant
                                                                     will not be calling the
                                                                     individual who
                                                                     authored this
                                                                     “opinion,” however,
                                                                     the relevance of this
                                                                     third-party state
                                                                     would appear to be
                                                                     outweighed by the
                                                                     danger of unfair
                                                                     prejudice.
9.   D25   7971   803(6) (see               Relevant to claims of    (1) Plaintiff does not     Motion granted. Foundation
                  certification)(“Patient   worsening/chronic        dispute the                lacking for 701 lay opinion. Also,
                  has been discharged       pressure wounds as       trustworthiness of         Rule 403.
                  from wound clinic         being caused by          this specific record.
                  because he refused        care/communication
                  treatment.”).             at BRG; evidence of      (2) There is no
                                            Plaintiff non-           expert opinion issue.
                                            compliance; relevant
                                            to Plaintiff’s claims    (3) This out-of-
                                            and impeachment of       context medical
                                            Plaintiff, Leona         record is not relevant
                                            Deemer, Paula            and, to the extent it is
                                            Rodriguez, Dr. Judy      relevant its relevance
                                            Shepherd Kegl            is outweighed by the
                                            testimony that           danger of unfair
                                            Plaintiff did not        prejudice due to the
                                            understand why           lack of cross

                                                       33
          Case 3:17-cv-00522-JWD-RLB              Document 205           05/11/20 Page 34 of 63



                                          discharged from          examination. The
                                          BRG Wound Care;          record states that Mr.
                                          impeachment of           Francois was
                                          testimony by             “discharged from
                                          Plaintiff, Leona         wound clinic because
                                          Deemer and/or Paula      he refused
                                          Rodriguez re:            treatment.” Does that
                                          Plaintiff did not        mean that he was
                                          understand why           discharged from the
                                          discharged from          care of Mr. Gregory
                                          BRG Wound Care.          Garner, MD or from
                                                                   the care of Baton
                                                                   Rouge General? With
                                                                   no explanation from a
                                                                   witness, the Jury will
                                                                   be left to speculate.
                                                                   Out of context, this
                                                                   record is unfairly
                                                                   prejudicial.
10. D25   7973   801(d)(2) and 803(4)     Relevant to              (1) Plaintiff does not     Motion granted. To the extent that
                 (“Source of patient      Plaintiff’s claim of     dispute the                source of information purports to
                 information was          worsening/chronic        trustworthiness of         be Plaintiff (unclear), foundation
                 patient, source of       pressure wounds as       this specific record.      is lacking for lay opinion
                 patient information      being caused by care                                testimony. Also Rule 403.
                 was maternal             at BRG; evidence of      (2) There is no
                 grandmother, source      other care provided      expert opinion issue.
                 of patient information   by other caregivers
                 was another in-person    during time Plaintiff    (3) This out-of-
                 interpreter, patient     was still a patient of   context medical
                 seen by Hope             BRG Wound Care;          record is not relevant
                 Therapy…Capital          evidence of status of    and, to the extent it is
                 Regions Home             pressure wounds at       relevant, its relevance
                 Health came to home      the time.                is outweighed by the
                 on Friday…”);                                     danger of unfair
                  803(6) (see                                      prejudice due to the
                 certification).                                   lack of opportunity
                                                                   for cross
                                                                   examination. It is
                                                                   entirely unclear what
                                                                   occurred at this
                                                                   medical appointment.
                                                                   With no explanation
                                                                   from a witness, the
                                                                   Jury will be left to
                                                                   speculate. Devoid of
                                                                   context, this record is
                                                                   unfairly prejudicial.
11. D25   7975   801(d)(2) (“Source of    Relevant to               (1) Plaintiff does not     Motion granted. To the extent
                 patient information      Plaintiff’s claims of    dispute the                that source of information
                 was patient, source of   worsening/chronic        trustworthiness of         purports to be Plaintiff (unclear),
                 patient information      pressure wounds as       this specific record.      foundation is lacking for lay
                 was maternal             being caused by                                     opinion testimony. Also Rule
                 grandmother, source      care/communication       (2) Impermissible          403. It is unnecessary at this time
                 of patient information   at BRG; evidence of      Expert Testimony.          to rule on the objection regarding
                 was another              Plaintiff’s non-         The statement that         whether comparative fault is
                 person…sign                                       Mr. Francois is a          appropriate in this case.

                                                      34
Case 3:17-cv-00522-JWD-RLB             Document 205           05/11/20 Page 35 of 63



       language                compliance with          “poor historian” is a
       interpreter”);          treatment;               complex, nuanced
       803(4) (“Both patient   Relevant to              issue that is well
       and MGM poor            Plaintiff’s claim that   beyond the normal,
       historians…Baton        in-person interpreter    everyday opinion
       Rouge General           is only means of         testimony that a lay
       Wound Care once         effective                witness is permitted
       weekly and              communication in         to offer in Court.
       uncertain…followed      medical setting,         Given that “Gregory
       by Baton Rouge          evidence that patient    Gardner, MD” was
       General Wound Care      noted as poor            not listed as a
       per MGM. Patient        historian despite        witness—and will not
       reports follow-up       having in-person         be testifying in
       next week with          interpreter present;     person—Defendant
       wound care. Wound       relevant to              should not be
       care treating sacral    impeachment of           permitted to utilize
       ulcer and GSW site      Plaintiff, Leona         “back door” expert
       T-Spine. Meds           Deemer, Paula            testimony about Mr.
       reviewed. Patient       Rodriguez, Dr. Judy      Francois being a poor
       reports not taking as   Shepherd-Kegl            historian. Nor will
       prescribed. MGM         testimony that           the Jury be told what
       reports awaiting        Plaintiff                a “good historian”
       PT/OT. No home          communicates
       health to home          effectively only         (3) This out-of-
       although told on        through in-person        context medical
       discharge home          interpreter at medical   record is not relevant
       health would be         appointments.            and, to the extent it is
       ordered”); 803(6)(see                            relevant, its relevance
       certification).                                  is outweighed by the
                                                        danger of unfair
                                                        prejudice due to the
                                                        lack of opportunity
                                                        for cross
                                                        examination. The
                                                        one-page Defendant
                                                        references,
                                                        Francois_GHS7975,
                                                        does not contain any
                                                        indication of its
                                                        author. The page is
                                                        completely unsigned.
                                                        Defendant fails to
                                                        explain why this
                                                        unsigned, one-page
                                                        record—with no
                                                        supporting author—is
                                                        “trustworthy,” much
                                                        less probative of the
                                                        issues in this case.
                                                          Further, to the
                                                        extent Defendant
                                                        asserts that this
                                                        record is relevant to
                                                        prove its defenses of
                                                        “comparative fault /
                                                        contributory

                                           35
          Case 3:17-cv-00522-JWD-RLB             Document 205           05/11/20 Page 36 of 63



                                                                  negligence,” Mr.
                                                                  Francois refers the
                                                                  Court to the fact that
                                                                  these are not valid
                                                                  affirmative defense to
                                                                  a claim for an
                                                                  intentional tort.
                                                                  Logan v. City of
                                                                  Pullman Police
                                                                  Dep't, No. CV-04-
                                                                  214-FVS, 2006 WL
                                                                  994759, at *2 (E.D.
                                                                  Wash. Apr. 14, 2006)
                                                                  (“because
                                                                  comparative fault is
                                                                  inapplicable in the
                                                                  context of an
                                                                  intentional tort,
                                                                  Morgan, 137
                                                                  Wash.2d at 896, 976
                                                                  P.2d at 623, the Court
                                                                  concludes
                                                                  Defendants'
                                                                  affirmative defense
                                                                  of comparative fault
                                                                  is inapplicable to
                                                                  Plaintiffs’ Section
                                                                  1983 claims.”); See
                                                                  Restatement (Second)
                                                                  of Torts § 481 (“The
                                                                  plaintiff’s
                                                                  contributory
                                                                  negligence does not
                                                                  bar recovery against
                                                                  a defendant for a
                                                                  harm caused by
                                                                  conduct of the
                                                                  defendant which is
                                                                  wrongful because it
                                                                  is intended to cause
                                                                  harm to some
                                                                  legally protected
                                                                  interest of the
                                                                  plaintiff or a third
                                                                  person”) (emphasis
                                                                  added).

12. D26   7976   803(6) (certification   Certification by         No objection.            No objection. Allowed in if there
                 page).                  Medical Records                                   are other parts of the record that
                                         Custodian, certified                              come in; otherwise, irrelevant.
                                         copies in course of
                                         ordinary business.
13. D26   7977   801(d)(2) (Party and    Relevant to              Same basis as D24, p.    Motion granted. To the extent
                 Relational              Plaintiff’s claim that   7965. Again, this is     source of information was
                 Admissions) (“patient   preferred                offered for the truth    Plaintiff (unclear), foundation is
                 and grandmother”);      communication is in-     of the matter            lacking for lay opinion. Also,

                                                     36
          Case 3:17-cv-00522-JWD-RLB             Document 205           05/11/20 Page 37 of 63



                 803(4) (“History        person interpreter.      asserted, specifically,   Rule 403. In addition, offered
                 obtained by writing     Evidence that            that Mr. Francois’        excerpt is hearsay and no
                 questions and           Plaintiff provides       history was obtained      applicable exception.
                 interviewing            history through his      through his writing
                 grandmother…source      grandmother and          and his grandmother.
                 of history patient,     through written
                 grandmother”);          questions. Not
                 803(6) (see             offered as a
                 certification page).    commentary on
                                         effectiveness of
                                         reported
                                         communication,
                                         rather, offered as
                                         relevant to
                                         Plaintiff’s claimed
                                         “preference for in-
                                         person interpreter;”
                                         relevant to
                                         impeachment of
                                         Plaintiff, Leona
                                         Deemer, Paula
                                         Rodriguez, Dr. Judy
                                         Shepherd Kegl
                                         testimony that
                                         Plaintiff did not
                                         understand why
                                         discharged from
                                         BRG Wound Care;
                                         impeachment of
                                         testimony by
                                         Plaintiff, Leona
                                         Deemer and/or Paula
                                         Rodriguez that
                                         Plaintiff prefers
                                         communication only
                                         through in-person
                                         interpreter.
14. D26   7978   801(d)(2) (Party        Relevant to              Same basis as D24, p.     Motion granted. Foundation is
                 Admission) (“patient    Plaintiff’s claim that   7965. Again, this is      lacking for lay opinion. Also,
                 and grandmother”);      preferred                offered for the truth     Rule 403.
                 803(4) (“All            communication is in-     of the matter
                 information obtained    person interpreter.      asserted, specifically,
                 through written board   Evidence that            that information was
                 to patient”);           Plaintiff provides       obtained through a
                 803(6) (see             history through his      “written board.”
                 certification page).    grandmother and
                                         through written
                                         questions. Not
                                         offered as a
                                         commentary on
                                         effectiveness of
                                         reported
                                         communication,
                                         rather, offered as
                                         relevant to
                                         Plaintiff’s claimed

                                                    37
           Case 3:17-cv-00522-JWD-RLB              Document 205           05/11/20 Page 38 of 63



                                           “preference for in-
                                           person interpreter;”
                                           relevant to
                                           impeachment of
                                           Plaintiff, Leona
                                           Deemer, Paula
                                           Rodriguez, Dr. Judy
                                           Shepherd Kegl
                                           testimony that
                                           Plaintiff prefers
                                           communication
                                           through in-person
                                           interpreter only.
15. D-26   7979   801(d)(2) (Relational    Relevant to              Same basis as D24, p.     Motion granted. To the extent
                  and Party                Plaintiff’s claim that   7965. Again, this is      source of information was
                  Admissions)(“patient     preferred                offered for the truth     Plaintiff (unclear), foundation is
                  and family               communication is in-     of the matter             lacking for lay opinion. Also,
                  member”);                person interpreter.      asserted, specifically,   Rule 403.
                  803(4) (Patient in bed   Evidence that            that communication
                  communicating with       Plaintiff provides       occurred through a
                  dry erase board and      history through his      dry erase board.
                  sign language            grandmother and
                  through family           through written
                  member);                 questions. Not
                  803(6) (see              offered as a
                  certification page).     commentary on
                                           effectiveness of
                                           reported
                                           communication,
                                           rather, offered as
                                           relevant to
                                           Plaintiff’s claimed
                                           “preference for in-
                                           person interpreter;”
                                           relevant to
                                           impeachment of
                                           Plaintiff, Leona
                                           Deemer, Paula
                                           Rodriguez, Dr. Judy
                                           Shepherd Kegl
                                           testimony that
                                           Plaintiff prefers
                                           communication only
                                           through in-person
                                           interpreter.
16. D26    7981   803(6) (See              Relevant to              Same basis as D24, p.     Motion granted. Foundation
                  certification            Plaintiff’s claim that   7965. Again, this is      lacking for lay opinion. Also,
                  page)(“Using white       preferred                offered for the truth     Rule 403.
                  board for                communication is in-     of the matter
                  communication            person interpreter.      asserted, specifically,
                  secondary to hearing     Evidence Plaintiff       that a “white board”
                  impaired and mute.”).    using white board for    was used for
                                           communication. Not       communication.
                                           offered as a
                                           commentary on
                                           effectiveness of

                                                      38
          Case 3:17-cv-00522-JWD-RLB              Document 205            05/11/20 Page 39 of 63



                                          reported
                                          communication,
                                          rather Plaintiff’s
                                          claimed “preference
                                          for in-person
                                          interpreter;”
                                          relevant to
                                          impeachment of
                                          Plaintiff, Leona
                                          Deemer, Paula
                                          Rodriguez, Dr. Judy
                                          Shepherd Kegl
                                          testimony that
                                          Plaintiff prefers
                                          communication only
                                          through in-person
                                          interpreter.
17. D27   7988   803(6) (certification    Certification by          No objection.             No objection. Allowed if any of
                 page).                   Medical Records                                     other records in this grouping
                                          Custodian, certified                                come in. Otherwise, irrelevant.
                                          copies in course of
                                          ordinary business.
18. D27   7989   801(d)(2) (Relational    Relevant to               Same basis as D24, p.     Motion granted. Hearsay. 803(4)
                 and Party                Plaintiff’s claim that    7965. Again, this is      does not apply because statement
                 Admissions)(“per         in-person interpreter     offered for the truth     is not by patient. 803(6) does not
                 grandmother patient      is preferred method       of the matter             apply because statement is by
                 reports… patient         of communication in       asserted, specifically,   outsider. In addition, foundation
                 reports…”);              hospital setting, and     that Mr. Francois’        lacking for lay opinion. Also Rule
                 803(4) (Patient deaf     Plaintiff’s claim that    history was obtained      403. As to the reference to patient
                 but can communicate      he is illiterate.         through his writing       being punched by Uncle, this is
                 via writing back and     Evidence that             and his grandmother.      irrelevant.
                 forth. Patient reports   Plaintiff
                 he was punched in        communicates via          The medical records
                 the nose by his          writing back and          relate to Plaintiff
                 uncle);                  forth. Relevant to        reporting that he was
                 803(6) (see              impeachment of            punched in the nose
                 certification            Plaintiff, Paula          by his uncle.
                 page)(“Patient deaf      Rodriguez, Leona          Whether Mr.
                 but can communicate      Deemer and Dr. Judy       Francois was
                 via writing back and     Shepherd-Kegl that        punched by his
                 forth”).                 Plaintiff is illiterate   uncle two years
                                          and prefers               before the
                                          communication only        discrimination at
                                          through in-person         issue in this case
                                          interpreter.              does not bear on
                                                                    liability or damages.

19. D28   7993   803(6) (certification    Certification by          No objection.             No objection. Allowed if any of
                 page).                   Medical Records                                     other records in this grouping
                                          Custodian, certified                                come in. Otherwise, irrelevant.
                                          copies in course of
                                          ordinary business.
20. D28   7995   803(6) (see              Relevant to               Same basis as D24, p.     Motion granted. To the extent
                 certification)( “He      Plaintiff’s claim for     7965. Again, this is      source of information was
                 was extremely            worsening/chronic         offered for the truth     Plaintiff (unclear), foundation
                 withdrawn and was        pressure ulcers as        of the matter

                                                      39
          Case 3:17-cv-00522-JWD-RLB               Document 205             05/11/20 Page 40 of 63



                 not participatory with    being caused by care       asserted, specifically,    lacking for lay opinion. Also,
                 rehab…He did have         at BRG; establishes        that Mr. Francois was      Rule 403.
                 his grandmother           patient’s compliance       “withdrawn and was
                 come as well as           as alternative cause,      not participatory with
                 friends, and              as patient received        rehab.” Again,
                 interpretative service    patient education in       however, Mr.
                 working with him          presence of in-person      Francois will not be
                 each day during           interpreter; relevant      able to cross examine
                 rehab. Occasionally       to Plaintiff’s claim       the writer of this
                 there were times          that in-person             statement as to how
                 when there was not        interpreter is only        often an interpreter
                 an interpreter service    effective                  was actually present
                 present. Nonetheless,     communication in           and what steps they
                 the majority of the       healthcare setting, as     took (if any) to
                 time the patient did      patient had in-person      engage Mr. Francois
                 have an interpreter       interpreter, did not       in the rehabilitation
                 present to help with      respond optimally.         process.
                 education and             Relevant to                   See also, Plaintiff’s
                 communication             impeachment of             argument about
                 daily.”).                 testimony by               Defendant’s
                                           Plaintiff, Leona           comparative fault /
                                           Deemer, Paula              contributory
                                           Rodriguez, Dr. Judy        negligence “defense.”
                                           Shepherd-Kegl that
                                           only effective
                                           communication in
                                           medical setting for
                                           Plaintiff is in-person
                                           interpreter.
21. D28   8004   803(6) (see               Relevant to                Plaintiff waives any       Plaintiff waives objection.
                 certification);           Plaintiff’s claim for      objections to this         Excerpt will be admitted without
                 901(d)(2)(“spoke          worsening/chronic          page.                      objection.
                 with grandmother,         pressure ulcers as
                 interpreter…Grandm        being caused by care
                 other states she has      at BRG; Evidence of
                 kicked out the mother     Plaintiff’s continuity
                 and uncle…                of care at home and
                 Coordinator is Paula      who his caregivers
                 Rodriguez…                were, care occurring
                 Grandmother is            before, during, after
                 retired and can assist    of pressure wounds
                 at                        by caregivers other
                 home…Grandmother          than BRG; relevant to
                 states patient will       Plaintiff witness
                 only have a tub, no       Paula Rodriguez
                 shower…Grandmoth          (employed by
                 er states she will have   Plaintiff as case
                 no                        worker) bias and/or
                 assistance….Grandm        conflict of interest vis
                 other unsure of PCP       a vis Rodriguez and
                 and states he can use     business owned by
                 whatever pharmacy         Rodriguez, Deaf
                 we send the               Focus.
                 prescriptions to…”);
                 803(4) (Patient &
                 family providing

                                                       40
          Case 3:17-cv-00522-JWD-RLB              Document 205           05/11/20 Page 41 of 63



                 information regarding
                 continuity of care at
                 home).

22. D28   8006   801(d)(2) (Party         Relevant to              (1) Fails as Business      Motion granted. Foundation
                 admission: “patient      Plaintiff’s claim of     Record. First,             lacking for lay opinion. Also,
                 reports”); 803(6) (see   worsening/chronic        trustworthiness is at      Rule 403.
                 certification);          pressure ulcers as       issue. There is no
                 803(4) (OT educated      being caused by care     evidence that an
                 patient on importance    of BRG; instructions     interpreter was
                 of trying to stay out    re: wound prevention     present. Second, no
                 of bed and upright in    provided to patient      evidence that dealing
                 chair or recliner as     via in-person            with Deaf individuals
                 much as possible         interpreter; relevant    is a regular part of the
                 outside therapy hours.   to impeachment of        Bone and Joint
                 He verbalized            testimony by             Clinic’s business or
                 understanding and        Plaintiff, Paula         occupation and that
                 was agreeable to         Rodriguez, Leona         they had the policies,
                 staying up in chair      Deemer, Dr.              procedures, and
                 after OT session this    Shepherd-Kegl that       practices in place to
                 pm until after           patient is compliant     accurately
                 dinner… patient          with instructions        communicate with
                 reports through          provided through in-     Mr. Francois.
                 interpreter he is        person interpreter or         Further,
                 eating some…             that instructions        801(d)(2) and 803(4)
                 declined                 provided through in-     are not applicable
                 supplements”); Non-      person interpreter       because this is a
                 hearsay: not offered     would prevent            narrative note by a
                 for truth, offered to    worsening/chronic        nurse as to what
                 show patient             pressure wounds and      purportedly occurred
                 provided with wound      that instructions        (e.g. the nurse
                 prevention               provided at BRG          generally summarizes
                 instructions.            through VRI were         that he “verbalized
                                          inadequate and           understanding”), not
                                          caused                   a specific statement
                                          worsening/chronic        by Mr. Francois
                                          pressure wounds, as
                                          patient already          (2) Impermissible
                                          instructed regarding     Expert Testimony.
                                          same at prior facility   Testimony by an
                                          via in person            “OT” (occupational
                                          interpreter.             therapist) that Mr.
                                                                   Francois was
                                                                   “educated” and
                                                                   “verbalized
                                                                   understanding” is not
                                                                   everyday opinion
                                                                   testimony that a lay
                                                                   witness is permitted
                                                                   to offer in Court.
                                                                   Given that the author
                                                                   of this statement will
                                                                   not be called by
                                                                   Defendant as a
                                                                   witness—and will not
                                                                   be testifying in

                                                      41
          Case 3:17-cv-00522-JWD-RLB                Document 205         05/11/20 Page 42 of 63



                                                                   person—Defendant
                                                                   should not be
                                                                   permitted to utilize
                                                                   “back door” expert
                                                                   testimony about Mr.
                                                                   Francois having been
                                                                   educated. This
                                                                   testimony naturally
                                                                   begs the question—
                                                                   when is someone
                                                                   “not educated?”

                                                                   (3) This out-of-
                                                                   context medical
                                                                   record is not relevant
                                                                   and, to the extent it is
                                                                   relevant, its relevance
                                                                   is outweighed by the
                                                                   danger of unfair
                                                                   prejudice due to the
                                                                   lack of opportunity
                                                                   for cross
                                                                   examination. It is
                                                                   entirely unclear what
                                                                   is meant by the
                                                                   phrase “verbalized
                                                                   understanding.” Does
                                                                   this mean that Mr.
                                                                   Francois spoke
                                                                   eloquently about his
                                                                   condition? Nodded
                                                                   his head? Sat their
                                                                   silently and did not
                                                                   object? Given that
                                                                   Defendant is not
                                                                   calling a witness
                                                                   from this medical
                                                                   appointment, it would
                                                                   appear that the
                                                                   testimony is of
                                                                   nominal or
                                                                   insignificant
                                                                   relevance. Out-of-
                                                                   context, this medical
                                                                   record creates a
                                                                   danger of unfair
                                                                   prejudice.
                                                                      See also, Plaintiff’s
                                                                   argument about
                                                                   Defendant’s
                                                                   comparative fault /
                                                                   contributory
                                                                   negligence “defense.”
23. D28   8007   803(6)(see                 Relevant to            Same basis as D24, p.      Motion granted. Foundation
                 certification); (“I also   Plaintiff’s claim of   7965. Again, this is       lacking for lay opinion. Also,
                 instructed the patient     worsening/chronic      nothing more than a        Rule 403.

                                                        42
          Case 3:17-cv-00522-JWD-RLB              Document 205           05/11/20 Page 43 of 63



                 that he needs to not     pressure ulcers as       lengthy, out-of-court
                 refuse instruction and   being caused by care     narrative by a third-
                 demonstration with       of BRG; instructions     party individual who
                 nursing and              re: wound prevention     will not be testifying
                 therapy.”); Non-         provided to patient      in Court. It is
                 hearsay: not offered     via in-person            impermissible
                 for truth, offered to    interpreter; relevant    hearsay.
                 show patient             to impeachment of           See also, Plaintiff’s
                 provided with wound      testimony by             argument about
                 prevention               Plaintiff, Paula         Defendant’s
                 instructions.            Rodriguez, Leona         comparative fault /
                                          Deemer, Dr.              contributory
                                          Shepherd-Kegl, that      negligence “defense.”
                                          patient is compliant
                                          with instructions
                                          provided through in-
                                          person interpreter or
                                          that instructions
                                          provided through in-
                                          person interpreter
                                          would prevent
                                          worsening/chronic
                                          pressure wounds and
                                          that instructions
                                          provided at BRG
                                          through VRI were
                                          inadequate and
                                          caused
                                          worsening/chronic
                                          pressure wounds, as
                                          patient already
                                          instructed regarding
                                          same at prior facility
                                          via in person
                                          interpreter.
24. D28   8011   801(d)(2) (Party         Relevant to              Objection. Same            Motion granted. Foundation
                 Admission: “patient      Plaintiff’s claim of     objections as D24, p.      lacking for lay opinion regarding
                 nodded head…”);          worsening/chronic        7965.                      nodded head and understood.
                 803(6)(see               pressure ulcers as                                  Also, Rule 403.
                 certification);          being caused by care     As for Mr. Francois
                 803(4) (“patient         of BRG; instructions     “nodding his head,”
                 nodded head that he      re: wound prevention     Dr. Judge Shepard-
                 understood               provided to patient      Kegl will discuss
                 importance of            via in-person            how the “Deaf nod”
                 following a bowel        interpreter; relevant    does not indicate
                 program, as well as      to impeachment of        agreement or
                 risk of developing       testimony by             understanding, but is
                 pressure sores with      Plaintiff, Paula         merely reflective of a
                 poor positioning in      Rodriguez, Leona         Deaf individual
                 bed and lack of          Deemer, Dr.              attempting to follow
                 movement.                Shepherd-Kegl, that      along and/or be
                 Encouraged patient to    patient is compliant     compliant. Permitting
                 have more awareness      with instructions        the speculative
                 of his body’s needs      provided through in-     statement by an out-
                 with skin checks,        person interpreter or    of-court declarant
                 proper diet and          that instructions        that Mr. Francois

                                                      43
          Case 3:17-cv-00522-JWD-RLB              Document 205           05/11/20 Page 44 of 63



                 movement. Patient        provided through in-     nodding his head
                 and patient’s            person interpreter       indicated
                 grandmother nodded       would prevent            understanding will
                 head in understanding    worsening/chronic        result in a trial-
                 of selfcare needs        pressure wounds and      withing-a-trial as to
                 upon discharge.”);       that instructions        what occurred on
                 Non-hearsay: not         provided at BRG          5/11/2017.
                 offered for truth,       through VRI were
                 offered to show          inadequate and             See also, Plaintiff’s
                 patient provided with    caused                   argument about
                 wound prevention         worsening/chronic        Defendant’s
                 instructions.            pressure wounds, as      comparative fault /
                                          patient already          contributory
                                          instructed regarding     negligence “defense.”
                                          same at prior facility
                                          via in person
                                          interpreter.
25. D28   8013   801(d)(2) (Party         Relevant to              Objection. Same           Motion granted. Foundation
                 admission: “patient      Plaintiff’s claim of     objections as D24, p.     lacking for lay opinion. Also 403.
                 verbalized…”);           worsening/chronic        7965.
                 803(6) (see              pressure ulcers as
                 certification);          being caused by care     Defendant admits
                 803(4) (…bed             of BRG; instructions     that it is seeking to
                 positioning reviewed     re: wound prevention     offer this statement
                 as well as skin checks   provided to patient      “to show patient
                 to check for skin        via in-person            provided with wound
                 break and to prevent     interpreter; relevant    prevention
                 pressure areas. Home     to impeachment of        instructions.”
                 self-care handout        testimony by             Whether Mr.
                 given and explained      Plaintiff, Paula         Francois was or was
                 to patient with an       Rodriguez, Leona         not previously given
                 interpreter              Deemer, that patient     wound care
                 present...”); Non-       is compliant with        instructions is the
                 hearsay: not offered     instructions provided    truth of the matter
                 for truth, offered to    through in-person        asserted. This is
                 show patient             interpreter or that      impermissible
                 provided with wound      instructions provided    hearsay and thus is
                 prevention               through in-person        not admissible.
                 instructions.            interpreter would
                                          prevent                  Further, the vague
                                          worsening/chronic        narrative statement
                                          pressure wounds and      that “patient
                                          that instructions        verbalized” is neither
                                          provided at BRG          a party admission
                                          through VRI were         under 801(d)(2) or a
                                          inadequate and           specific statement
                                          caused                   made for the purpose
                                          worsening/chronic        of diagnosis under
                                          pressure wounds, as      803(4).
                                          patient already
                                          instructed regarding
                                          same at prior facility
                                          via in person
                                          interpreter.
26. D28   8017   803(6) (see              Relevant to              Objection. Same           Motion granted. 701 Foundation
                 certification);          Plaintiff’s claim of     objections as D24, p.     testimony lacking. Also 403.

                                                      44
          Case 3:17-cv-00522-JWD-RLB                Document 205           05/11/20 Page 45 of 63



                 (“Patient educated on      worsening/chronic        7965 and 7967 and
                 pressure relief and        pressure ulcers as       D25, p. 7970.
                 demonstrated               being caused by care
                 wheelchair pushup          of BRG; instructions     Defendant admits
                 and lateral lean for       re: wound prevention     that it is seeking to
                 pressure relief.           provided to patient      offer this statement
                 Educated on                via in-person            “offered to show
                 frequency and              interpreter; relevant    patient provided with
                 direction.”); Non-         to impeachment of        wound prevention
                 hearsay: not offered       testimony by             instructions” Whether
                 for truth, offered to      Plaintiff, Paula         Mr. Francois was or
                 show patient               Rodriguez, Leona         was not previously
                 provided with wound        Deemer, Dr.              given wound care
                 prevention                 Shepherd-Kegl that       prevention
                 instructions.              patient is compliant     instructions is the
                                            with instructions        truth of the matter
                                            provided through in-     asserted. This is
                                            person interpreter or    impermissible
                                            that instructions        hearsay and thus is
                                            provided through in-     not admissible.
                                            person interpreter          See also, Plaintiff’s
                                            would prevent            argument about
                                            worsening/chronic        Defendant’s
                                            pressure wounds and      comparative fault /
                                            that instructions        contributory
                                            provided at BRG          negligence “defense.”
                                            through VRI were
                                            inadequate and
                                            caused
                                            worsening/chronic
                                            pressure wounds, as
                                            patient already
                                            instructed regarding
                                            same at prior facility
                                            via in person
                                            interpreter.
27. D28   8026   801(d)(2)                  Relevant to              Plaintiff waives           Plaintiff “waives his objection as
                 (Relational/Party          Plaintiff’s claim for    objections as to this      to this page” except as to
                 Admission: “Spoke          worsening/chronic        page, but maintains        references to Public Housing. It is
                 with Paula with Deaf       pressure ulcers as       an objection to            unclear whether Defendant is
                 Focus, patient’s           being caused by care     admission of this          even offering that part of the
                 grandmother…”);            of BRG; evidence of      record without the         record but, to the extent it is, it is
                 803(6) (see                patient care at home     redaction of the           excluded as irrelevant and, to the
                 certification);            during same time         statement “I have          extent relevant, unduly
                 803(4) (Paula              frame; relevant to       contacted Public           prejudicial. The remainder of the
                 suggested I call two       bias on part of          Housing and Section        entry will be admitted without
                 facilities…grandmoth       Plaintiff witness        8 and they have            objection.
                 er states that she feels   Paula Rodriguez as       closed the application
                 she has two options,       paid case worker on      process.” Due to the
                 return to back to her      behalf of Plaintiff.     highly prejudicial
                 house that needs                                    nature of public
                 work done to prepare                                assistance programs,
                 for a wheelchair and                                these statements
                 have her other                                      should be excluded.
                 children move out, or
                 find another rental

                                                        45
          Case 3:17-cv-00522-JWD-RLB              Document 205          05/11/20 Page 46 of 63



                 property that is
                 handicap
                 accessible…Also
                 spoke to Paula to
                 stated that she would
                 send out a request for
                 info on rental
                 properties.
                 Grandmother states
                 she has
                 income…Plan at this
                 time is to discharge
                 home…with support
                 from grandmother.”)
28. D28   8030   801(d)(2) (Relational    Relevant to             Objection. (1)            Motion granted. Irrelevant and to
                 Admission: “Paula        Plaintiff’s claim for   Hearsay. The vast         the extent relevant, it is excluded
                 with Deaf Focus,         worsening/chronic       majority of this          on Rule 403 grounds.
                 patient’s                pressure ulcers as      record is a narrative
                 grandmother…             being caused by care    that is offered for the
                 “Paula states…”);        of BRG; evidence of     truth of the matter
                 803(6) (see              patient care at home    asserted by the
                 certification);          during same time        author, namely, what
                 803(4) (“Paula states    frame; relevant to      the out-of-court
                 she has worked with      bias on part of         declarant Brandi B.
                 Theophilus PCA           Plaintiff witness       Westerfield did or
                 Services before and      Paula Rodriguez as      who she spoke
                 can assist with          paid case worker on
                 training the PCA if      behalf of Plaintiff.    (2) No unretained
                 needed. Paula also                               expert opinion issue.
                 states that counseling
                 services can be                                  (3) Irrelevant and
                 provided and she can                             unduly prejudicial.
                 get patients set up                              This entry is
                 with case                                        irrelevant and unduly
                 management services                              prejudicial because
                 to assist with                                   whether Ms.
                 community resources                              Rodriguez offered
                 and help patient                                 to—but did not—
                 connect with the                                 actually provide
                 community….Paula                                 training to a personal
                 also states she could                            care attendant is not a
                 be the liaison                                   relevant fact in this
                 between grandmother                              case.
                 and BRRH so BRRH                                   See also, Plaintiff’s
                 could contact her                                argument about the
                 once the patient’s                               inapplicability of
                 name comes up…and                                comparative
                 she could assist                                 fault/contributory
                 grandmother in                                   negligence.
                 transitioning patient
                 from outpatient
                 therapy to day
                 neuro.”
29. D28   8031   801(d)(2) (Relational    Relevant to             Objection. (1)            Motion granted. Hearsay and not
                 and Party Admission:     Plaintiff’s claim for   Hearsay. The vast         subject to 803(4) (statements not
                 “patient’s               worsening wound,        majority of this          by patient) or 803(6) (statements

                                                      46
          Case 3:17-cv-00522-JWD-RLB                Document 205           05/11/20 Page 47 of 63



                 grandmother…Paula          plaintiff’s claims for   record is a narrative      of outsider) exceptions. Further,
                 states…Grandmother         worsening/chronic        that is offered for the    irrelevant for the purpose
                 states…Patient             pressure ulcers as       truth of the matter        proffered.
                 states”)                   being caused by care     asserted by the
                 803(6) (see                of BRG; evidence         author, namely, what
                 certification);            regarding continuity     the out-of-court
                 803(4)                     of care, caregivers at   declarant Brandi B.
                 (“Grandmother states       home, and care that      Westerfield did or
                 patient’s aunt Gettys      occurred during time     who she spoke
                 can only help him          patient was admitted          As to purported
                 four days a month, so      to BRG Wound Care.       party admissions by
                 now the Plaintiff has                               Ms. Deemer and Mr.
                 changed to patient’s                                Francois, Plaintiff
                 cousin’s house…                                     concedes that these
                 Patient states he does                              statements is
                 not want to go to                                   sufficient specific
                 Darlene’s house, he                                 that Defendant
                 wants to go to Gettys’                              should be permitted
                 house. Grandmother                                  to use the page to
                 explained through                                   impeach Ms. Deemer
                 interpreter that he                                 and Mr. Francois, if
                 can’t go to Gettys’                                 appropriate and
                 house because she                                   somehow relevant.
                 can only keep him
                 four days a month…                                  (2) No unretained
                 Grandmother to                                      expert issues.
                 contact Tasha to
                 arrange for a home                                  (3) Irrelevant and
                 visit prior to patient’s                            unduly prejudicial.
                 discharge.”)                                        This entry is
                                                                     irrelevant and unduly
                                                                     prejudicial because a
                                                                     disagreement as to
                                                                     Mr. Francois’
                                                                     housing arrangements
                                                                     prior to Mr. Francois
                                                                     starting his medical
                                                                     treatment at Baton
                                                                     Rouge General has
                                                                     no bearing on
                                                                     whether Defendant
                                                                     provided effective
                                                                     communication or
                                                                     whether Defendant
                                                                     cause Mr. Francois
                                                                     damages.
                                                                        See also, Plaintiff’s
                                                                     argument about
                                                                     Defendant’s
                                                                     comparative fault /
                                                                     contributory
                                                                     negligence “defense.”
30. D28   8032   801(d)(2) (Relational,     Relevant to              Objection. Same            Motion granted. Hearsay and not
                 Party Admission:           Plaintiff’s claim for    primary basis as D28,      subject to 803(4) (statement not
                 “Also spoke with           worsening wound,         page 8031.                 by patient) or 803(6) (statement
                                            plaintiff’s claims for

                                                        47
          Case 3:17-cv-00522-JWD-RLB             Document 205           05/11/20 Page 48 of 63



                 patient, Paula with     worsening pressure       Whether a                by “outsider”) exceptions. Also
                 Deaf Focus…”);          wounds as being          GoFundMe                 403.
                 803(6) (see             caused by care at        campaign was
                 certification);         BRG; evidence of         started for Mr.
                 803(4) (“Spoke with     continuity of care and   Francois has no
                 Tasha with TCP          caregivers at home;      bearing on whether
                 about workers that      relevant to bias on      Defendant provided
                 will provide services   part of plaintiff        effective
                 to patient…if           witness Paula            communication or
                 approved the services   Rodriguez as paid        whether Defendant
                 will start 5/19…Paula   case worker on behalf    caused Mr. Francois
                 has started a           of Plaintiff.            damages.
                 GoFundMe to help
                 with miscellaneous
                 needs…”)
31. D28   8034   803(6) (see             Relevant to              Objection. (1)           Motion granted. While 803(6) is
                 certification)(         Plaintiff’s claims of    Hearsay. This is a       an exception to first layer of
                 “Action to provide      worsening/chronic        lengthy, out-of-court    hearsay, there is no exception to
                 durable medical         pressure wounds as       narrative by a third-    second layer of hearsay. Also
                 equipment. Hope         caused by care at        party individual who     403.
                 Rehab to provide        BRG; evidence of         will not be testifying
                 outpatient therapy.     Plaintiff’s continuity   in Court. The record
                 TCP to provide in-      of care at home and      is not trustworthy as
                 home care four hours    prior to becoming a      there is no indication
                 a day, seven days a     patient at BRG, care     that an interpreter
                 week.”).                given during time of     was present to
                                         treatment at BRG;        interpret for Mr.
                                         relevant as              Francois.
                                         impeachment of                  801(d)(2) and
                                         Paula Rodriguez’s        803(4) are not
                                         testimony that           applicable because
                                         Plaintiff received no    this is a narrative
                                         care or support          statement by a
                                         services at home         medical professional
                                         following discharge      as to what
                                         from Our Lady of the     purportedly occurred,
                                         Lake Regional            not a specific
                                         Medical Center.          statement by Mr.
                                                                  Francois. Thus, it is
                                                                  neither a party
                                                                  admission or “a
                                                                  statement” made for
                                                                  medical diagnosis or
                                                                  treatment. It is
                                                                  impermissible
                                                                  hearsay-within-
                                                                  hearsay.

                                                                  (2) No unretained
                                                                  expert issues.

                                                                  (3) Irrelevant and
                                                                  unduly prejudicial.
                                                                  This entry is
                                                                  irrelevant and unduly
                                                                  prejudicial because it

                                                    48
          Case 3:17-cv-00522-JWD-RLB             Document 205          05/11/20 Page 49 of 63



                                                                 creates a “case within
                                                                 a case” where Mr.
                                                                 Francois is obligated
                                                                 to rebut what did/did
                                                                 not happen on
                                                                 5/16/2017 at Our
                                                                 Lady of the Lake,
                                                                 whether the out-of-
                                                                 court native is
                                                                 accurate, and whether
                                                                 Our Lady of the Lake
                                                                 evaluated his
                                                                 communication needs
                                                                 and preferences.
                                                                 Plaintiff will not be
                                                                 able to cross examine
                                                                 the out-of-court
                                                                 individual who made
                                                                 this out-of-court
                                                                 narrative statement.
                                                                 Finally, the Jury will
                                                                 not hear what—if
                                                                 any—training the
                                                                 OLOL staff have on
                                                                 communicating with
                                                                 Deaf individuals, so
                                                                 the reliability of this
                                                                 record is doubtful.
32. D28   8036   803(6) (see             Relevant to             Objection. Same           Motion granted. Lay witness
                 certification)(         Plaintiff’s claim of    primary basis as D28,     testimony needed for 701
                 “Discussed              worsening/chronic       page 8034.                foundation which is lacking. Also
                 importance of skin      pressure wounds                                   403.
                 checks for pressure     being caused by care
                 sores, increasing       at BRG, evidence of
                 movement throughout     instructions provided
                 the day and staying     to patient prior to
                 active upon             becoming patient of
                 discharge.”); Not       BRG; relevant to
                 offered for truth,      impeachment of
                 rather, evidence that   testimony by
                 patient was provided    Plaintiff, Paula
                 instruction regarding   Rodriguez, Leona
                 prevention of           Deemer, Dr.
                 pressure ulcers.        Shepherd-Kegl that
                                         patient is compliant
                                         with instructions
                                         provided through in-
                                         person interpreter or
                                         that instructions
                                         provided through in-
                                         person interpreter
                                         would prevent
                                         worsening/chronic
                                         pressure wounds and
                                         that instructions
                                         provided at BRG

                                                    49
          Case 3:17-cv-00522-JWD-RLB              Document 205           05/11/20 Page 50 of 63



                                          through VRI were
                                          inadequate and
                                          caused
                                          worsening/chronic
                                          pressure wounds, as
                                          patient already
                                          instructed regarding
                                          same at prior facility
                                          via in person
                                          interpreter.
33. D28   8043   801(d)(2) (Relational    Relevant to              Objection. Same         Motion granted. Lay witness
                 and Party                Plaintiff’s claim for    primary basis as D28,   testimony needed for 701
                 Admissions: “both        worsening/chronic        page 8034.              foundation and is lacking. Also
                 patient and              pressure wounds as                               403.
                 grandmother in           being caused by care
                 agreement”);             at BRG; evidence
                 803(6) (see              regarding patient care
                 certification);          at home and prior to
                 803(4)                   becoming a patient at
                 (“Grandmother to         BRG; relevant to
                 contact Tasha to         impeach Paula
                 arrange for home visit   Rodriguez’s
                 prior to patient’s       testimony that
                 discharge. Social        Plaintiff received no
                 worker reviewed the      home care services
                 BRRH day neuro           following discharge
                 program and              from Our Lady of the
                 outpatient therapy at    Lake Regional
                 Hope PT. Both            Medical Center.
                 patient and
                 grandmother in
                 agreement. Social
                 worker to have MD
                 complete needed
                 paperwork for TCP.
                 Faxed order of the
                 Hope PT with
                 referral.”)
34. D29   8062   803(6) (certification    Certification by         No objection.           No objection. Will be allowed if
                 page).                   Medical Records                                  other parts of this grouping are
                                          Custodian, certified                             allowed into evidence. Otherwise,
                                          copies in course of                              irrelevant.
                                          ordinary business.
35. D29   8066   803(6)(see               Relevant to              Plaintiff waives any    P Waives any objection to this
                 certification page)      Plaintiff’s claims of    objections to this      page. Based on this waiver,
                 (“room very dirty        worsening/chronic        page.                   Motion is denied.
                 with human waste,        pressure wounds as
                 dirty bandages, trash    being caused by care
                 and dirty clothes”).     at BRG; evidence of
                                          Plaintiff’s care and
                                          condition at home
                                          during time of
                                          treatment and before
                                          and after treatment at
                                          BRG; relevant to
                                          impeachment of

                                                      50
          Case 3:17-cv-00522-JWD-RLB               Document 205            05/11/20 Page 51 of 63



                                          testimony of Plaintiff,
                                          Leona Demmer,
                                          Paula Rodriguez
                                          regarding compliance
                                          and quality of
                                          Plaintiff’s care at
                                          home, being
                                          compliant with
                                          healthcare provider
                                          instructions as
                                          provided through
                                          Plaintiff’s choice in-
                                          person interpreter;
                                          relevant to
                                          impeachment of
                                          Plaintiff, Dr. Judy
                                          Shepherd-Kegl,
                                          Leona Deemer and
                                          Paula Rodriguez that
                                          Plaintiff understands
                                          instructions for home
                                          care through in-
                                          person interpreter, as
                                          well as testimony by
                                          Paula Rodriguez that
                                          Plaintiff received no
                                          home care or services
                                          following discharge
                                          from OLOL.
36. D30   8067   803(6) (certification    Certification by           No objection.           No objection. Will be allowed if
                 page).                   Medical Records                                    others in this grouping are
                                          Custodian, certified                               allowed. Otherwise, irrelevant.
                                          copies in course of
                                          ordinary business.
37. D30   8068   803(6) (certification    Certification by           No such page            This page was provided by
                 page).                   Medical Records            included in Exhibit 4   Defendant in a supplemental
                                          Custodian, certified       filed with the Court.   offering. (Doc. 199-1. It will be
                                          copies in course of        Plaintiff unable to     allowed if others in this grouping
                                          ordinary business.         object or not object.   are allowed. Otherwise,
                                                                                             irrelevant.
38. D30   8070   801(d)(2) (Relational    Relevant to                (1) Plaintiff waives    Motion granted. To the extent
                 and Party                Plaintiff’s claim that     hearsay concerns.       these are expert opinions, witness
                 Admissions)(“history     only effective                                     not listed and Rule 26 report not
                 provided by patient;     communication in           (2) Impermissible       provided. To the extent that it is
                 history provided by      healthcare setting is      expert opinion          701 lay opinion testimony, it
                 grandmother”);           through in-person          testimony. Defendant    lacks necessary foundation
                 803(4) (“chief           interpreter; evidence      has not disclosed Dr.   testimony. In addition, 403.
                 complaint is ‘don’t      that Plaintiff presents    Andrew D. Calhoun
                 know’ …presents          with in-person             as an expert.
                 with interpreter and     interpreter and is still   Nonetheless,
                 grandmother…he is        noted to be a poor         Defendant seeks to
                 not particularly         historian; relevant to     offer a record
                 engaged in the           impeachment of             containing an opinion
                 interview with           testimony by Dr.           that Mr. Francois was
                 apathetic responses to   Shepherd Kegl,             suffering from
                 fairly queer questions   Plaintiff, Paula           “dysphoria” and that

                                                       51
          Case 3:17-cv-00522-JWD-RLB               Document 205           05/11/20 Page 52 of 63



                 with his frequent         Rodriguez, Leona         he was “not
                 signing “I don’t          Deemer that Plaintiff    particularly
                 know.” indicates his      most effective           engaged.” Yet the
                 dysphoria is related to   communication in         Jury will not receive
                 his injury but does       health care setting is   explanation as to
                 not elaborate             via in-person            what constitutes
                 much.”).                  interpreter only.        dysphoria or what
                                                                    constitutes the proper
                                                                    “engagement level.”

                                                                    (3) Irrelevant and
                                                                    unduly prejudicial.
                                                                    This entry is
                                                                    irrelevant and unduly
                                                                    prejudicial because it
                                                                    creates a “case within
                                                                    a case” where Mr.
                                                                    Francois is obligated
                                                                    to rebut what did/did
                                                                    not happen on
                                                                    10/19/2017 at Baton
                                                                    Rouge Mental
                                                                    Health, whether the
                                                                    out-of-court native is
                                                                    accurate, etc. without
                                                                    an opportunity to
                                                                    cross examine the
                                                                    author. Given that
                                                                    Defendant is not
                                                                    calling the author, the
                                                                    relevance of this
                                                                    record/medical
                                                                    appointment appears
                                                                    to be of nominal
                                                                    value.
                                                                       See also, Plaintiff’s
                                                                    argument about
                                                                    Defendant’s
                                                                    comparative fault /
                                                                    contributory
                                                                    negligence “defense.”
39. D31   8071   803(6) (certification     Certification by         No objection.              No objection. Will be allowed if
                 page).                    Medical Records                                     others in this grouping are
                                           Custodian, certified                                allowed. Otherwise, irrelevant.
                                           copies in course of
                                           ordinary business.
40. D31   8072   803(6) (certification     Certification by         No objection.              No objection. Will be allowed if
                 page).                    Medical Records                                     others in this grouping are
                                           Custodian, certified                                allowed. Otherwise, irrelevant.
                                           copies in course of
                                           ordinary business.
41. D31   8074   803(6) (see               Relevant to              Objection. Same            Motion denied. Relevant to the
                 certification)(           Plaintiff’s claim for    primary basis as           wound causation issue. Meets
                 “Patient caregiver        worsening/chronic        objections D24, p.         both 803(4) and 803(6)
                 was instructed on         pressure wounds as       7965 and D28, page         exceptions to the hearsay rule.
                 how to clean the          being caused by care     8034.                      Because the instructions were

                                                       52
          Case 3:17-cv-00522-JWD-RLB               Document 205            05/11/20 Page 53 of 63



                 patient, especially       at BRG; relevant as         Further, the           given only to grandmother, there
                 around the wound…         evidence of other         trustworthiness of       is no 701 problem and a
                 if and when she           wound care provided       this record is           significantly lessened 403
                 changes the dressing      at same time as that      especially suspect. It   problem.
                 at home.”); Non-          of BRG and                is a hand scratched
                 hearsay: not offered      following care of         note on a blank
                 for truth, offered as     BRG.                      piece of white paper
                 evidence Plaintiff’s                                lacking letterhead,
                 grandmother/caregive                                an author, or a
                 r provided with                                     signature. Notes
                 instructions to                                     scratched on non-
                 perform wound care                                  standard medical
                 at home.                                            records do not satisfy
                                                                     the business records
                                                                     exception. Ariza v.
                                                                     Loomis Armored US,
                                                                     LLC, No.
                                                                     CV31300419JWDE
                                                                     WD, 2016 WL
                                                                     297702, at *4 (M.D.
                                                                     La. Jan. 22, 2016)
                                                                     (“Notes scratched on
                                                                     a pad by a doctor or
                                                                     an email written at a
                                                                     patient’s request are
                                                                     not the kind of
                                                                     official records to
                                                                     which Rule 803(6)
                                                                     applies, for they are
                                                                     too informal and too
                                                                     unique to the
                                                                     individual to be
                                                                     classified as records
                                                                     of a regular business
                                                                     activity.”). This out-
                                                                     of-court narrative by
                                                                     an unknown third-
                                                                     party individual is
                                                                     inadmissible hearsay.
42. D31   8077   803(6) (see               Relevant to               Objection. (1)           Motion denied. Relevant to the
                 certification)(           Plaintiff’s claims for    Hearsay. This is a       wound causation issue. It is not
                 “Patient’s wounds         worsening/chronic         lengthy, out-of-court    hearsay within hearsay and it
                 look good and appear      pressure wounds as        narrative by a third-    meets both 803(4) and 803(6)
                 to be healing. The        being caused by care      party individual who     exceptions to the hearsay rule.
                 wound’s edges             of BRG; evidence of       will not be testifying   Although it is lay opinion
                 appear to be              wound care from           in Court. It is          testimony, it is more in the nature
                 shrinking,                other providers           impermissible            of a description and does not
                 particularly the sacral   occurring during the      hearsay-within-          involve the same issues of
                 wounds…”).                time that patient was     hearsay and thus is      interpretation as the excerpts
                                           a patient at BRG;         not admissible.          involving communication to
                                           relevant to impeach              801(d)(2) and     Plaintiff.
                                           testimony of Plaintiff,   803(4) are not
                                           Leona Deemer and/or       applicable because
                                           Paula Rodriguez that      this is a narrative
                                           Plaintiff’s wounds        summary by a
                                           were becoming worse       medical professional

                                                       53
Case 3:17-cv-00522-JWD-RLB    Document 205        05/11/20 Page 54 of 63



                       during Plaintiff’s   as to what
                       admission to Baton   purportedly occurred
                       Rouge General        and of what Mr.
                       Wound Care.          Francois purported
                                            said. Thus, it is
                                            neither a party
                                            admission or “a
                                            statement” made for
                                            medical diagnosis or
                                            treatment. It is
                                            impermissible
                                            hearsay-within-
                                            hearsay.

                                            (2) Improper expert
                                            testimony. A lay
                                            witnesses may, in
                                            some circumstances,
                                            offer opinion
                                            testimony. FED. R.
                                            EVID. 701; United
                                            States v. Curescu,
                                            674 F.3d 735, 740
                                            (7th Cir. 2012).
                                            However, such an
                                            opinion requires
                                            proper foundation.
                                            “[A] witness offering
                                            a lay opinion must
                                            base his opinion on
                                            his own personal
                                            knowledge, which
                                            must be established
                                            to the court and jury.
                                            When a witness has
                                            not identified the
                                            objective bases for
                                            his opinion, the
                                            proffered opinion
                                            obviously fails
                                            completely to meet
                                            the requirements of
                                            Rule 701 because
                                            there is no way for
                                            the court to assess
                                            whether it is
                                            rationally based on
                                            the witness’s
                                            perceptions.” United
                                            States v. Garcia, 291
                                            F.3d 127, 140 (2d
                                            Cir. 2002). Here, an
                                            out-of-court, third
                                            party states that
                                            “Patient’s wounds
                                            look good and appear

                                 54
          Case 3:17-cv-00522-JWD-RLB               Document 205           05/11/20 Page 55 of 63



                                                                    to be healing.” No
                                                                    foundation has been
                                                                    laid that this physical
                                                                    therapist possesses
                                                                    the necessary
                                                                    education or
                                                                    experience to provide
                                                                    technical testimony
                                                                    as to whether Mr.
                                                                    Francois wounds
                                                                    “looked good” or
                                                                    “were healing.”

                                                                    (3) Unduly
                                                                    prejudicial. This
                                                                    entry is unduly
                                                                    prejudicial because it
                                                                    creates a “case within
                                                                    a case” where Mr.
                                                                    Francois is obligated
                                                                    to rebut what did/did
                                                                    not happen on July
                                                                    19, 2017 and whether
                                                                    the out-of-court
                                                                    native is accurate.
                                                                    Plaintiff will not be
                                                                    able to cross examine
                                                                    this out-of-court
                                                                    narrative statement.
                                                                    Finally, the Jury will
                                                                    not hear what—if
                                                                    any—training the
                                                                    Hope Therapy staff
                                                                    have on
                                                                    communicating with
                                                                    Deaf individuals, so
                                                                    the reliability of this
                                                                    narrative is doubtful.
43. D31   8083   803(6) (See                Relevant to             Objection. Same           Motion granted in part and denied
                 Certification)(            Plaintiff’s claims of   primary basis as          in part. Relevant to the wound
                 Therapist suspected        worsening/chronic       objections D31, p.        causation issue. It is not hearsay
                 patient’s cushion          pressure wounds as      8077.                     within hearsay and it meets both
                 might be contributing      being caused by care      Further, the            803(4) and 803(6) exceptions to
                 to the                     at BRG; evidence of     trustworthiness of        the hearsay rule. However, while
                 opening/spreading of       other causes of         this record is            the description of the wound is
                 patient’s bilateral hip    wound worsening;        especially suspect. It    lay opinion testimony, it is more
                 area wound…                relevant to impeach     is a hand scratched       in the nature of a description. The
                 Patient’s wound was        testimony of Paula      note on a blank           motion is granted, however, as to
                 doing a lot better         Rodriguez, Plaintiff,   piece of white paper      the opinion regarding therapist’s
                 until he started sitting   and/or Leona Deemer     lacking letterhead,       “suspicion”. Here foundation is
                 on the J Union             that patient’s wounds   an author, or a           required and there is no witness to
                 wheelchair cushion         were becoming worse     signature. This out-      provide the needed foundational
                 loaned to him by the       because of lack of      of-court narrative by     testimony.
                 wheelchair                 instruction at BRG      an unknown third-
                 company.”).                and during time he      party individual is
                                            was patient of BRG.     inadmissible hearsay.

                                                       55
          Case 3:17-cv-00522-JWD-RLB               Document 205            05/11/20 Page 56 of 63



                                                                        See also, Plaintiff’s
                                                                     argument about
                                                                     Defendant’s
                                                                     comparative fault /
                                                                     contributory
                                                                     negligence “defense.”
44. D31   8096,   801(d)(2) (“Patient      Relevant to               Objection. (1)             Motion granted. It is hearsay and
          8097    reported”); 803(6)       impeachment of            Hearsay and does not       there is no signature by the record
                  (see certification);     Plaintiff, Leona          qualify as a business      keeper or other indication of who
                  803(4) (“Patient         Deemer, Dr.               record. This narrative     made the record. Furthermore, it
                  reported he felt very    Shepherd-Kegl             is scratched, in part,     carries the same 701 and 403
                  sad and depressed        and/or Paula              on a blank piece of        concerns expressed elsewhere.
                  every time he goes to    Rodriguez’s               paper See
                  the wound clinic,        testimony that            Francois_GHS08097.
                  because they keep        Plaintiff did not         Plaintiff further notes
                  scraping on his          understand BRG            that
                  wounds, especially       Wound Care                Francois_GHS08096
                  his bilateral hip area   appointments, did not     bears a signature line,
                  wound and its very       understand                but the record is
                  painful. Patient also    debridement, and          unsigned. There is
                  reported that they       testimony from same       no indication of who
                  want him to go to the    that Plaintiff did not    even created this
                  hospital for 21 days     understand that he        record.
                  to treat his wounds in   received
                  an inpatient             recommendation to                801(d)(2) and
                  basis…”). Non-           consider treatment        803(4) are not
                  hearsay: prior           for his wounds in an      applicable because
                  inconsistent statement   inpatient care setting.   this is a narrative
                  by Plaintiff.                                      summary by a
                                                                     medical professional
                                                                     as to what
                                                                     purportedly occurred
                                                                     and of what Mr.
                                                                     Francois purported
                                                                     said. Thus, it is
                                                                     neither a party
                                                                     admission or “a
                                                                     statement” made for
                                                                     medical diagnosis or
                                                                     treatment. It is
                                                                     impermissible
                                                                     hearsay.

                                                                     (2) Same expert issue
                                                                     as D31, p. 8077.

                                                                     (3) Unduly
                                                                     prejudicial. This
                                                                     entry is unduly
                                                                     prejudicial because it
                                                                     creates a “case within
                                                                     a case” where Mr.
                                                                     Francois is obligated
                                                                     to rebut what did/did
                                                                     not happen on August
                                                                     30, 2017 and whether

                                                       56
          Case 3:17-cv-00522-JWD-RLB               Document 205            05/11/20 Page 57 of 63



                                                                     the out-of-court
                                                                     native is accurate.
                                                                     Plaintiff will not be
                                                                     able to cross examine
                                                                     this out-of-court
                                                                     narrative statement.
                                                                     Finally, the Jury will
                                                                     not hear what—if
                                                                     any—training the
                                                                     Hope Therapy staff
                                                                     have on
                                                                     communicating with
                                                                     Deaf individuals, so
                                                                     the reliability of this
                                                                     narrative is doubtful.

                                                                       See also, Plaintiff’s
                                                                     argument about
                                                                     Defendant’s
                                                                     comparative fault /
                                                                     contributory
                                                                     negligence “defense.”

45. D31   8104   803(6) (see               Relevant to               Objection. Same            Motion granted. Lacks 701
                 certification)( “Has      Plaintiff’s claim of      essential objection as     foundational testimony and is also
                 been sitting on a hard    worsening/chronic         D31, p. 8077.              excluded under Rule 403.
                 surface rather than his   pressure wounds as
                 bed or his wheelchair,    being caused by care      Further, this is clearly
                 so patient was            of BRG; evidence of       offered for the truth
                 instructed to avoid       Plaintiff non-            of the matter
                 sitting on hard           compliance with           asserted, namely,
                 surfaces especially       instructions by           whether Mr. Francois
                 for a prolonged           caregiver regarding       was instructed “to
                 period of time.”);        wound prevention;         avoid sitting on hard
                 Non-hearsay: offered      relevant to               surfaces…”
                 as evidence Plaintiff     impeachment of
                 given instruction         Plaintiff, Leona            See also, Plaintiff’s
                 regarding prevention      Deemer, Paula             argument about
                 of pressure wounds.       Rodriguez and Dr.         Defendant’s
                                           Shepherd Kegl that        comparative fault /
                                           most effective            contributory
                                           communication of          negligence “defense.”
                                           Plaintiff is through
                                           in-person interpreter,
                                           evidence that
                                           Plaintiff is repeatedly
                                           educated through in-
                                           person interpreter and
                                           exhibits non-
                                           compliance.

46. D31   8111   803(6) (See               Relevant to               Objection. Same            Motion granted. Lacks 701
                 Certification)(           Plaintiff’s claim of      essential objection as     foundational testimony and is also
                 “Patient is aware and     worsening/chronic         D31, p. 8077.              excluded under Rule 403.
                 often reminded that       pressure wounds as
                 he needs to perform       being caused by care

                                                       57
          Case 3:17-cv-00522-JWD-RLB                 Document 205            05/11/20 Page 58 of 63



                   pressure relief           of BRG; evidence of       Further, this is clearly
                   frequently in sitting     Plaintiff non-            offered for the truth
                   position between          compliance with           of the matter
                   every 30 minutes to       instructions by           asserted, namely,
                   an hour.”); Non-          caregiver regarding       whether a
                   hearsay: offered as       wound prevention;         conversation
                   evidence Plaintiff        relevant to               occurred on
                   given instruction         impeachment of            11/13/2017 where
                   regarding prevention      Plaintiff, Leona          Mr. Francois was
                   of pressure wounds.       Deemer, Paula             purportedly given
                                             Rodriguez and Dr.         instruction regarding
                                             Shepherd Kegl that        prevention of
                                             most effective            pressure wounds.
                                             communication of
                                             Plaintiff is through        See also, Plaintiff’s
                                             in-person interpreter,    argument about
                                             evidence that             Defendant’s
                                             Plaintiff is repeatedly   comparative fault /
                                             educated through in-      contributory
                                             person interpreter and    negligence “defense.”
                                             exhibits non-
                                             compliance.


47. D31   8120 –   801(d)(2)(Party           Relevant to impeach       Objection. Same            Motion granted. Lacks 701
          8121     Admission) and            testimony of Plaintiff,   essential objection as     foundational testimony and is also
                   803(4): (“He reported     Paula Rodriguez,          D31, p. 8096-97.           excluded under Rule 403.
                   that he had blood         Leona Deemer, and
                   clots and was             Plaintiff expert Dr.
                   hospitalized…patient      Shepherd-Kegl that
                   also reported that he     Plaintiff does not
                   is now a blood            understand his
                   thinner medication.       medical treatment
                   Patient also stated       and does not
                   that he was also          understand his
                   experiencing              treatment while a
                   shortness of breath       patient at BRG;
                   while laying down         Plaintiff admitted to
                   before he went to the     BRG immediately
                   hospital, but he is no    prior to this wound
                   longer experiencing       care visit. See Joint
                   shortness of breath.”);   Exhibit 17.
                   803(6)(see
                   certification); Non-
                   hearsay: prior
                   inconsistent statement
                   by Plaintiff.

48. D31   8148     803(6) (see               Relevant to               Objection. Same            Motion granted. Lacks 701
                   certification)(           Plaintiff’s claims of     essential objection as     foundational testimony and is also
                   “Patient was again        worsening/chronic         D31, p. 8077.              excluded under Rule 403.
                   reminded that he          pressure wounds as
                   needs to avoid sitting    being caused by care      Further, this is clearly
                   continuously for over     of BRG; evidence of       offered for the truth
                   2 hours in order to       Plaintiff non-            of the matter
                   promote the healing       compliance with           asserted, namely,

                                                         58
          Case 3:17-cv-00522-JWD-RLB                 Document 205            05/11/20 Page 59 of 63



                   of his ischium            instructions by           whether a
                   wound.”); Non-            caregiver regarding       conversation
                   hearsay: not offered      wound prevention;         occurred on
                   for truth, offered as     relevant to               4/11/2018 where Mr.
                   evidence Plaintiff        impeachment of            Francois was given
                   received instruction      Plaintiff, Leona          instruction siting in
                   regarding prevention      Deemer, Paula             one place and its
                   of pressure wounds.       Rodriguez and Dr.         impact on wound
                                             Shepherd Kegl that        healing.
                                             most effective
                                             communication of            See also, Plaintiff’s
                                             Plaintiff is through      argument about
                                             in-person interpreter,    Defendant’s
                                             evidence that             comparative fault /
                                             Plaintiff is repeatedly   contributory
                                             educated through in-      negligence “defense.”
                                             person interpreter and
                                             exhibits non-
                                             compliance.

49. D31   8156 –   803(6) (see               Relevant to               Objection. Same           Motion granted in part and denied
          8157     certification)(           Plaintiff’s claims of     essential objection as    in part. Motion denied as to
                   “Patient developed        worsening/chronic         D31, p. 8096-97.          statement that “Patient developed
                   pseudo-irritated          pressure wounds as                                  pseudo-irritated area adjoined to
                   area…ischium area         being caused by care        See also, Plaintiff’s   the ischium area wound” for
                   wound because             of BRG; evidence of       argument about            reasons given in the Court’s
                   patient was sitting for   Plaintiff non-            Defendant’s               ruling on excerpt 43. The motion
                   a long period of time,    compliance with           comparative fault /       is granted as to the remainder of
                   possibly in his car       instructions by           contributory              the excerpt, beginning with
                   without his cushion.      caregiver regarding       negligence “defense.”     “because patient was sitting, etc.”
                   Patient was strongly      wound prevention;                                   Lacks 701 foundational testimony
                   advised to avoid          relevant to                                         and is also excluded under Rule
                   prolonged sitting         impeachment of                                      403.
                   without his ROHO          Plaintiff, Leona
                   cushion so that he        Deemer, Paula
                   would not cause           Rodriguez and Dr.
                   further complications     Shepherd Kegl that
                   to his ischium area       most effective
                   wound…Patient was         communication of
                   instructed to spend       Plaintiff is through
                   more time on his          in-person interpreter,
                   prone in order to keep    evidence that
                   the wound from being      Plaintiff is repeatedly
                   further irritated.”);     educated through in-
                   Non-hearsay: not          person interpreter and
                   offered for truth,        exhibits non-
                   offered as evidence       compliance.
                   Plaintiff received
                   instruction regarding
                   prevention of
                   pressure wounds.

50. D31   8164     801(d)(2)(Party           Relevant to               Objection. Same           Motion granted. Lacks 701
                   Admission) and            Plaintiff’s claims of     essential objection as    foundational testimony and is
                   803(4): (“Patient         worsening/chronic         D31, p. 8077.             excluded under Rule 403.
                   reported that he took     pressure wounds as

                                                         59
          Case 3:17-cv-00522-JWD-RLB              Document 205            05/11/20 Page 60 of 63



                 his antibiotic           being caused by care      This statement is
                 medication only once     of BRG; evidence of       merely an out-of-
                 per day over the         Plaintiff non-            court narrative by an
                 weekend.”);              compliance with           individual who will
                 803(6) (see              instructions by           not be testifying at
                 certification)           caregiver regarding       trial.
                                          wound prevention;
                                          relevant to                 See also, Plaintiff’s
                                          impeachment of            argument about
                                          Plaintiff, Leona          Defendant’s
                                          Deemer, Paula             comparative fault /
                                          Rodriguez and Dr.         contributory
                                          Shepherd Kegl that        negligence “defense.”
                                          most effective
                                          communication of
                                          Plaintiff is through
                                          in-person interpreter,
                                          evidence that
                                          Plaintiff is repeatedly
                                          educated through in-
                                          person interpreter and
                                          exhibits non-
                                          compliance.


51. D31   8188   803(6) (see              Relevant to               Objection. Same           Motion denied for reasons given
                 certification)(          Plaintiff’s claim of      essential objection as    by the Court in connection with
                 “Patient showed          worsening/chronic         D31, p. 8077.             excerpt 43
                 increased bleeding       pressure wounds as
                 from his bilateral big   being caused by care      This statement is
                 toes when he arrived     at BRG; evidence of       merely an out-of-
                 in therapy               Plaintiff’s care at       court narrative by an
                 today…Patient’s          home with                 individual who will
                 bilateral big toes had   caregivers; relevant      not be testifying at
                 ingrown toenails and     to impeachment of         trial.
                 open areas around the    testimony by
                 edges of the toenails.   Plaintiff, Leona
                 Patient’s feet were      Deemer, Paula
                 atrociously dirty…”).    Rodriguez that
                                          Plaintiff received
                                          regular care at home
                                          for wounds per
                                          instructions provided
                                          to Plaintiff and
                                          caregivers.
52. D31   8214   803(6) (see              Relevant to               Objection. Same           Motion denied. While it does
                 certification)(“…Pati    Plaintiff’s claim for     essential objection as    express a lay opinion, it is more
                 ent is also showing      worsening/chronic         D31, p. 8077.             in the nature of a description and
                 improvement of his       pressure wounds as                                  so 701 and 403 concerns are
                 left ischium area        being caused by care      This statement is         lessened. The Court exercises its
                 wound, his wounds        of BRG; evidence          merely an out-of-         discretion to allow into evidence.
                 surface is healing on    that Plaintiff            court narrative by an
                 the wound bed and        remained patient of       individual who will
                 around the edges.”.      Hope Therapy              not be testifying at
                                          specifically for          trial.
                                          wound care treatment

                                                      60
          Case 3:17-cv-00522-JWD-RLB               Document 205          05/11/20 Page 61 of 63



                                           through March 19,
                                           2019.
53. D33   8218   801(d)(2)(Relational      Relevant to             (1) Plaintiff waives       Motion granted. 701 lay opinion
                 and party admissions      Plaintiff’s             any hearsay issues.        foundation testimony is lacking
                 “patient presents with    compliance with                                    and, in addition, excluded under
                 grandmother,              wound care              (2) Plaintiff waives       Rue 403.
                 translator…”);            instructions provided   any expert issues.
                 803(4) (Patient           through in-person
                 presents in office        interpreter and         (3) Irrelevant and
                 with his translator,      impeachment of any      unduly prejudicial.
                 grandmother, and          Plaintiff witness       This page does not
                 care manager for          testimony that (1)      appear to be dated, so
                 Medicaid. Patient         Plaintiff compliant     its relevance cannot
                 presents to begin         with instructions       be meaningfully
                 wound care, with          through in-person       evaluated. Further,
                 facility…he is deaf,      interpreters and (2)    this entry is irrelevant
                 presents with             Plaintiff’s most        and unduly
                 translator paid for by    effective               prejudicial because it
                 Medicaid, previously      communication in        creates a “case within
                 getting wound care at     medical setting is      a case” where Mr.
                 Baton Rouge               through in-person       Francois is obligated
                 General, states that he   interpreter. Relevant   to rebut what did/did
                 stopped going             to impeachment of       not happen at the
                 because he was            Plaintiff, Leona        Infectious Disease
                 bleeding a lot when       Deemer, Dr. Judy        Associates on an
                 he was debrided,          Shepherd-Kegl and       unknown date.
                 grandmother was           Paula Rodriguez         Plaintiff will not be
                 educated that patient     testimony that          able to cross examine
                 needs to increase his     Plaintiff did not       the out-of-court (and
                 protein in the amount     understand              unknown) individual
                 of meat that he eats,     circumstances of        who made this out-
                 patient was educated      discharge from BRG      of-court narrative
                 that he needs to drink    Wound Care or care      statement. Finally,
                 Ensure, states that he    occurring at BRG        the Jury will not hear
                 does not like Ensure      Wound Care.             what—if any—
                 the chocolate, he does                            training the unknown
                 not like to take                                  individual had on
                 vitamins as well,                                 working on
                 patient is in the                                 communicating with
                 process of getting a                              Deaf individuals, so
                 personal care                                     the reliability of this
                 attendant, we                                     record is doubtful.
                 educated that to heal
                 he would need Zinc,                                  See also, Plaintiff’s
                 Vitamin C”);                                      argument about
                 803(6) (see                                       Defendant’s
                 certification page).                              comparative fault /
                                                                   contributory
                                                                   negligence “defense.”
54. D33   8228   801(d)(2) (Patient        Relevant to             Objection. Same            Motion granted. 701 lay opinion
                 states);                  Plaintiff’s claims of   primary basis as D28,      foundation testimony is lacking
                 803(4) (Patient states    worsening/chronic       page 8034.                 and, in addition, excluded under
                 he comes to the office    pressure wounds as                                 Rue 403.
                 but does not want to      being caused by care      See also, Plaintiff’s
                 get out of the car,       at BRG; evidence of     argument about
                 patient was educated      Plaintiff compliance    Defendant’s

                                                      61
          Case 3:17-cv-00522-JWD-RLB               Document 205           05/11/20 Page 62 of 63



                 that we cannot help       with care following      comparative fault /
                 him if he does not        discharge from BRG       contributory
                 want to get out the       Wound Care as            negligence “defense.”
                 car and attend wound      alternate cause of
                 care…patient states       chronic wounds.
                 ‘he is need of wound
                 care supplies’);
                 803(6) (see
                 certification page).
55. D34   8297   803(6) (certification     Certification by         No objection.           No objection. Will be allowed if
                 page)                     Medical Records                                  another document in this
                                           Custodian, certified                             grouping is allowed. Otherwise
                                           copies in course of                              irrelevant.
                                           ordinary business.
56. D34   8302   803(6) (certification     Relevant to              Objection. Same         Motion granted. Irrelevant. In
                 page)( Physician          Plaintiff’s claim that   primary basis as D28,   addition, it is hearsay and does
                 record in relation to     pressure ulcers are      page 8034.              not fit into the 803(4) exception
                 the Louisiana             caused by care and                               (statements not by patient) or
                 Department of Health      treatment at BRG;                                803(6) (does not appear to be a
                 traumatic head and        relevant to                                      record of a regularly conducted
                 spinal cord injury        impeachment of                                   activity. In addition, to the extent
                 trust fund application,   Plaintiff, Leona                                 it has any minimal relevance,
                 making application        Deemer, Paula                                    403.
                 on the basis that         Rodriguez testimony
                 Plaintiff has medical     that Plaintiff seeks
                 issues resulting from     damages for pressure
                 gunshot wound injury      ulcers that are result
                 including pressure        of BRG care.
                 ulcers).

57. D34   8303   803(6) (see               Relevant to              Objection. Same         This is page 2 of preceding
                 certification page)(      Plaintiff’s claim that   primary basis as D28,   document. Motion granted.
                 Physician record in       pressure ulcers are      page 8034.              Irrelevant. In addition, it is
                 relation to the           caused by care and                               hearsay and does not fit into the
                 Louisiana                 treatment at Baton                               803(4) exception (statements not
                 Department of Health      Rouge General                                    by patient) or 803(6) (does not
                 traumatic head and        Wound Care;                                      appear to be a record of a
                 spinal cord injury        relevant to                                      regularly conducted activity). In
                 trust fund application,   impeachment of                                   addition, to the extent it has any
                 making application        Plaintiff, Leona                                 minimal relevance, 403.
                 on the basis that         Deemer, Paula
                 Plaintiff has medical     Rodriguez testimony
                 issues resulting from     that Plaintiff seeks
                 gunshot wound injury      damages for pressure
                 including pressure        ulcers that are result
                 ulcers).                  of BRG care.

58. D34   8305   801(d)(2) (Relational,    Relevant to              Objection. Same         Motion is granted. This is from
                 Party                     Plaintiff’s claim for    primary basis as D28,   Caresouth Medical Dental. No
                 Admissions)(“his          worsening/chronic        page 8034.              certification sheet and no obvious
                 grandmother says”);       pressure ulcers as                               author. The grandmother’s
                 803(4) (“his              being caused by care     Further, there is no    statement is hearsay within
                 grandmother says that     at BRG; evidence of      indication that Ms.     hearsay and, because it is not the
                 patient has not been      Plaintiff non-           Deemer had the          patient’s statement, the Rule
                 taking his antibiotic     compliance as            necessary foundation    803(6) exception does not apply.
                 as directed”);            alternate cause of       or knowledge to state   Defendant did not establish

                                                       62
Case 3:17-cv-00522-JWD-RLB             Document 205           05/11/20 Page 63 of 63



        803(6) (see            chronic wounds;          that Mr. Francois had     grandmother’s status for
        certification page).   relevant to any          “not been taking his      relational party admission. It is
                               Plaintiff witness        antibiotic as             also excluded under Rule 403.
                               testimony that           directed.” Again, this
                               Plaintiff is compliant   creates a case-within-
                               with health care         a-case that will have
                               provider instructions    to be litigated.
                               relative to prevention
                               of pressure wounds,        See also, Plaintiff’s
                               including instructions   argument about
                               provided by in-          Defendant’s
                               person interpreters.     comparative fault /
                                                        contributory
                                                        negligence “defense.”

Signed in Baton Rouge, Louisiana, on May 11, 2020.



                                          S
                                  JUDGE JOHN W. deGRAVELLES
                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA




                                          63
